Exhibit 10.3

 

Series A Convertible Preferred Stock Purchase Agreement

 

SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT dated as of July 6, 2005
by and between Casa Systems, Inc., a Delaware corporation (the “Company”), and
SeaChange International, Inc., a Delaware corporation (the “Purchaser”).

 

WHEREAS, the Company wishes to issue and sell to the Purchaser 1,290,679 shares
of the authorized but unissued Series A Preferred Stock (the “Series A Preferred
Shares”); and

 

WHEREAS, the Purchaser wishes to purchase the Series A Preferred Shares on the
terms and subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:

 

ARTICLE I

 

PURCHASE, SALE AND TERMS OF SHARES

 

1.01 The Series A Preferred Shares; Definitions. The Company has authorized the
issuance and sale to the Purchaser of 1,290,679 shares of the Series A Preferred
Stock at an aggregate purchase price of $8,243,387. A description of the
preferences, voting powers, qualifications, and special or relative rights or
privileges of the Series A Preferred Stock is set forth in Exhibit 1.01A hereto.
Certain capitalized terms in this Agreement are defined in Section 5.01.

 

1.02. The Converted Shares. The Company has authorized and has reserved and
covenants to continue to reserve, free of preemptive rights and other
preferential rights, a sufficient number of its previously authorized but
unissued shares of Common Stock to satisfy the rights of conversion of the
holders of the Series A Preferred Stock. Any shares of Common Stock issuable
upon conversion of the Series A Preferred Shares, and such shares when issued,
are herein referred to as the “Converted Shares.”

 

1.03. The Shares. The Series A Preferred Shares and the Converted Shares are
sometimes collectively referred to herein as the “Shares.”

 

1.04. Purchase Price and Closing. The Company agrees to issue and sell to the
Purchaser and, subject to and in reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchaser agrees to
purchase the Series A Preferred Shares. The purchase and sale shall take place
at a closing (the “Closing”) to be held at the offices of Choate, Hall & Stewart
LLP, Exchange Place, 53 State Street, Boston, Massachusetts 02109, on the date
and at such time as may be mutually agreed



--------------------------------------------------------------------------------

-2-

 

upon, but in any event not later than July 6, 2005. At the Closing, the Company
will issue and deliver certificates evidencing the Series A Preferred Shares to
be sold at such Closing to the Purchaser against payment of the full purchase
price therefor by (i) surrender of the outstanding principal amount and accrued
interest due under any promissory notes of the Company payable to the order of
the Purchaser and (ii) wire transfer or check payable to the order of the
Company in an amount equal to the difference between the purchase price and the
aggregate amount of the outstanding principal amount and accrued interest under
(i) above.

 

1.05. Representations and Warranties by the Purchaser. The Purchaser represents
and warrants that (a) it is an “accredited investor” within the meaning of
Rule 501 under the Securities Act of 1933; (b) it will acquire the Shares for
its own account and that the Shares are being and will be acquired by it for the
purpose of investment and not with a view to distribution or resale thereof;
(c) the execution of this Agreement and the Financing Documents (as defined
below) and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by all necessary action on the part of the Purchaser,
and this Agreement and the Financing Documents have been duly executed and
delivered, and constitute valid, legal, binding and enforceable agreements of
the Purchaser; (d) it has taken no action which would give rise to any claim by
any other person for any brokerage commissions, finders’ fees or the like
relating to this Agreement or the transactions contemplated hereby; (e) it has
not been organized, reorganized or recapitalized specifically for the purpose of
investing in the Company; and (f) it has carefully reviewed the representations
concerning the Company contained in this Agreement and has made detailed inquiry
concerning the Company, its business and its personnel; the officers of the
Company have made available to the Purchaser any and all written information
which it has requested and have answered to the Purchaser’s satisfaction all
inquiries made by the Purchaser; and the Purchaser has sufficient knowledge and
experience in finance and business that it is capable of evaluating the risks
and merits its investment in the Company and is able financially to bear the
risks thereof. The Purchaser further represents that it understands and agrees
that, until registered under the Securities Act of 1933 (the “Securities Act”)
or transferred pursuant to the provisions of Rule 144 as promulgated by the
Securities and Exchange Commission, all certificates evidencing any of the
Shares shall bear a legend, prominently stamped or printed thereon, reading
substantially as follows:

 

      

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE,
AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE
SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS, OR THE AVAILABILITY
OF AN EXEMPTION FROM THE



--------------------------------------------------------------------------------

-3-

 

 

REGISTRATION PROVISIONS OF THE SECURITIES ACT OF 1933 AND APPLICABLE STATE
SECURITIES LAWS.”

 

ARTICLE II

 

CONDITIONS TO PURCHASER’S OBLIGATION

 

The obligation of the Purchaser to purchase and pay for the Series A Preferred
Shares at the Closing is subject to the fulfillment to the Purchaser’s
satisfaction of each of the following conditions as of the Closing date:

 

2.01. Representations and Warranties. Each of the representations and warranties
of the Company set forth in Article III hereof shall be true and correct on the
date of the Closing.

 

2.02. Performance. All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Company at or prior to the
Closing shall have been performed or complied with.

 

2.03. Documentation at Closing. The Purchaser shall have received prior to or at
the Closing all of the following documents or instruments, or evidence of
completion thereof, each in form and substance satisfactory to the Purchaser and
its counsel:

 

        (a) A copy of the Amended and Restated Certificate of Incorporation of
the Company, as amended (the “Certificate of Incorporation”), certified by the
state secretary of the State of Delaware as of a date not more than three
(3) days prior to the Closing date and a copy of the votes of the Board of
Directors evidencing the adoption of the Certificate of Incorporation, the
approval of this Agreement, the issuance of the Series A Preferred Stock and the
other matters contemplated hereby, a copy of the votes of the stockholders of
the Company evidencing the adoption of the Certificate of Incorporation and a
copy of the Bylaws of the Company, all of which shall have been certified by the
Secretary of the Company to be true, complete and correct in every particular.

 

        (b) An opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel to
the Company, in the form of Exhibit 2.03B attached hereto.

 

        (c) A certificate of the Secretary of the Company certifying the names
of the officers of the Company authorized to sign this Agreement, the
certificate for the Series A Preferred Shares, and the other documents,
instruments or certificates to be delivered pursuant to this Agreement by the
Company or any of its officers, together with the true signatures of such
officers.

 

        (d) A certificate of the President of the Company stating that the
representations and warranties of the Company contained in Article III hereof
and otherwise made by the Company in writing in connection with the transactions



--------------------------------------------------------------------------------

-4-

 

contemplated hereby are true and correct and that all conditions required to be
performed prior to or at the Closing have been performed as of the Closing.

 

        (e) The Certificate of Incorporation of the Company shall provide for
the designation of the rights and preferences of the Series A Preferred Stock,
in the form set forth in Exhibit 1.01A attached hereto.

 

        (f) A Certificate of Good Standing for the Company certified by the
Secretary of the State of Delaware as of a date not more than three (3) days
prior to the Closing date. Certificates of good standing with respect to the
Company, certified by the respective state officer of the states in which the
conduct of the Company’s business requires it to be licensed or qualified to
transact business as a foreign corporation and in good standing, in each case as
of a date not more than three (3) days prior to the Closing date.

 

        (g) Payment for the costs and expenses identified in Section 6.04.

 

        (h) A Shareholders Agreement in the form set forth in Exhibit 2.03H (the
“Shareholders Agreement”) duly executed and delivered by the parties named
therein.

 

        (i) An Investor Rights Agreement in the form set forth in Exhibit 2.03I
(the “Investor Rights Agreement”) duly executed and delivered by the parties
named therein.

 

        (j) A Registration Rights Agreement in the form set forth in
Exhibit 2.03J duly executed and delivered by parties named therein.

 

        (k) A Purchase Option Agreement in the form set forth in Exhibit 2.03K
duly executed and delivered by the parties named therein.

 

        (l) A copy of the Bylaws of the Company, which shall be in form and
substance reasonably satisfactory to the Purchaser and its counsel.

 

2.04. Qualifications. As of the Closing, all authorizations, approvals or
permits of or filings with, any governmental authority, including state
securities or “Blue Sky” offices, that are required by law in connection with
the lawful sale and issuance of the Series A Preferred Stock shall have been
duly obtained by the Company and shall be effective as of the Closing, except
for any notice that may be required subsequent to the Closing under applicable
state and/or federal securities laws (which, if required, shall be filed on a
timely basis).

 

2.05. Key Person Life Insurance. The Company shall have obtained from a
responsible and reputable insurance company or association a term life insurance
policy on the life of Jerry Guo in the amount of $2,000,000 with proceeds
payable to the Company.



--------------------------------------------------------------------------------

-5-

 

2.06. Consents, Waivers, Etc. Prior to the Closing, the Company shall have
obtained all consents or waivers, if any, necessary to execute and deliver this
Agreement and issue the Series A Preferred Stock, and to carry out the
transactions contemplated hereby and thereby, and all such consents and waivers
shall be in full force and effect. All corporate and other action and
governmental filings necessary to effectuate the terms of this Agreement, the
Series A Preferred Stock and other agreements and instruments executed and
delivered by the Company in connection herewith shall have been made or taken,
except for any post-sale filing that may be required under federal or state
securities laws. In addition to the documents set forth above, the Company shall
have provided to the Purchaser any other information or copies of documents that
the Purchaser may reasonably request.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as disclosed by the Company in Exhibit 3 hereto (the “Disclosure
Schedule”), the Company hereby represents and warrants to the Purchaser that the
statements contained in this Article III are complete and accurate as of the
date of this Agreement. The information contained in Exhibit 3 shall be deemed
to be representations and warranties of the Company and makes explicit reference
to the particular representation or warranty (or section or subsection of a
representation or warranty) as to which exception is taken, which in each case
shall constitute the sole representation and warranty (or section or subsection
of a representation or warranty) as to which such exception shall apply.

 

3.01. Organization and Standing; Subsidiaries.

 

        (a) The Company is a duly organized and validly existing corporation in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority for the ownership and operation of its properties
and for the carrying on of its business as now conducted and as now proposed to
be conducted. The Company is duly licensed or qualified and in good standing as
a foreign corporation authorized to do business in all jurisdictions wherein the
character of the property owned or leased, or the nature of the activities
conducted, by it makes such licensing or qualification necessary.

 

        (b) The Company has no Subsidiaries other than Guangzhou Casa
Communication Technology LTD, a wholly-owned subsidiary in China (the “China
Subsidiary”). For purposes of this Article III, except where a representation or
warranty would be applicable only to the Company, the term “Company” shall mean
and include the Company and the China Subsidiary. Except for the China
Subsidiary, the Company does not (i) own of record or beneficially, directly or
indirectly, (A) any shares of capital stock or securities convertible into
capital stock of any other corporation or (B) any participating interest in any
partnership, joint venture or other non-corporate business enterprise, or
(C) any assets comprising the business or obligations of any other



--------------------------------------------------------------------------------

-6-

 

corporation, partnership, joint venture or other non-corporate business
enterprise or (ii) control, directly or indirectly, any other entity.

 

3.02. Corporate Action. The Company has all necessary corporate power and has
taken all corporate action required to enter into and perform this Agreement and
any other agreements and instruments contemplated hereby or executed in
connection herewith (collectively, the “Financing Documents”). The Financing
Documents are valid and binding obligations of the Company, enforceable in
accordance with their respective terms. The issuance, sale and delivery of the
Series A Preferred Stock in accordance with this Agreement, and the issuance and
delivery of the Converted Shares upon conversion of the Series A Preferred Stock
have been duly authorized by all necessary corporate action on the part of the
Company. Sufficient authorized but unissued shares of Common Stock have been
reserved by appropriate corporate action in connection with the prospective
conversion of the Series A Preferred Stock at the current conversion price. The
Series A Preferred Stock, when issued, sold and delivered in accordance with the
terms of this Agreement, will be duly and validly issued, fully paid,
non-assessable and is not, and the Converted Shares upon the conversion of the
Series A Preferred Stock will not be, subject to preemptive rights or other
preferential rights in any present or future stockholders of the Company, except
as set forth in the Certificate of Incorporation and Financing Documents, will
not be subject to any Lien, and will not conflict with any provision of any
agreement or instrument to which the Company is a party or by which it or its
property is bound.

 

3.03. Governmental Approvals. Except for the filing of any notice subsequent to
the Closing that may be required under applicable state and/or federal
securities laws (which, if required, shall be filed on a timely basis), no
authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for the execution and delivery by the Company of this Agreement, for the offer,
issue, sale and delivery of the Series A Preferred Stock, for the issue and
delivery of the Converted Shares upon conversion of the Series A Preferred Stock
or for the performance by the Company of its obligations under this Agreement.

 

3.04. Litigation. There is no litigation or governmental proceeding or
investigation pending or, to the Company’s knowledge, threatened against the
Company affecting any of its respective properties or assets, or against any
officer, employee or holder of more than 5% of the capital stock of the Company
relating to such person’s performance of duties for the Company or relating to
his stock ownership in the Company or otherwise relating to the business of the
Company, nor to the knowledge of the Company has there occurred any event or
does there exist any condition on the basis of which any such material
litigation, proceeding or investigation might properly be instituted. The
Company is not, and to the Company’s knowledge, neither the Founder nor any
officer, employee or holder of more than 5% of the capital stock of the Company
is, in default with respect to any order, writ, injunction, decree, ruling or
decision of any court, commission, board or other governmental agency. There are
no actions, suits, claims, investigations or proceedings pending or, to the
knowledge of the Company,



--------------------------------------------------------------------------------

-7-

 

threatened (or any basis therefor) which could reasonably be expected to result,
either in any case or in the aggregate, in any material adverse effect on the
business, operations, affairs or condition (financial or otherwise) of the
Company or in its properties or assets taken as a whole, or which directly or
indirectly challenge the validity of this Agreement, any of the Shares, or any
action taken or to be taken pursuant hereto or thereto (each a “Material Adverse
Effect”). The foregoing sentences include, without limiting their generality,
actions pending or, to the knowledge of the Company, threatened (or any basis
therefor) involving the prior employment of any of the Company’s officers or
employees or their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former
employers.

 

3.05. Certain Agreements of Officers and Employees.

 

        (a) Except as listed in Exhibit 3.05 of the Disclosure Schedule, the
Company is not a party to or obligated in connection with its business with
respect to (i) outstanding contracts with employees, agents, consultants,
advisers, sales representatives, distributors, sales agents or dealers or
(ii) collective bargaining agreements or contracts with any labor union or other
representative of employees or any employee benefits provided for by any such
agreement.

 

        (b) To the knowledge of the Company, no officer or employee of the
Company is in violation of any term of any employment contract, patent
disclosure agreement, proprietary information agreement, noncompetition
agreement, or any other contract or agreement or any restrictive covenant
relating to the right of any such officer or employee to be employed by the
Company because of the nature of the business conducted or to be conducted by
the Company or relating to the use of trade secrets or proprietary information
of others, and the continued employment of the Company’s officers and employees
does not subject the Company or the Purchaser to any liability to third parties.

 

        (c) To the knowledge of the Company, no officer or employee of the
Company has expressed any present intention of terminating his employment with
the Company.

 

3.06. Compliance with Other Instruments. The Company is in compliance with the
terms and provisions of this Agreement and of its certificate of incorporation
and bylaws. The Company is, in all material respects, in compliance with all
mortgages, indentures, leases, agreements and other instruments, if any, by
which it is bound or to which it or any of its respective properties or assets
are subject. The Company is in compliance with all judgments, decrees,
governmental orders, statutes, rules or regulations by which it is bound or to
which any of its properties or assets are subject. Neither the execution and
delivery of this Agreement or the issuance of the Shares, nor the consummation
of any transaction contemplated by this Agreement, has constituted or resulted
in or will constitute or result in a default or violation of any term or
provision of any of the foregoing documents, instruments, judgments, agreements,
decrees, orders, statutes, rules and regulations.



--------------------------------------------------------------------------------

-8-

 

3.07. Financial Information. The unaudited financial statements of the Company
as of and for the period ended March 31, 2005, attached as Exhibit 3.07 of the
Disclosure Schedule, present fairly the financial position of the Company as of
the date thereof and the results of operations for the period covered thereby
and have been prepared in accordance with generally accepted accounting
principles consistently applied (“GAAP”), except for the absence of footnotes
not customarily included in such statements (the “Financial Statements”). The
Company does not have any material liability, contingent or otherwise, not
adequately reflected in or reserved against in the aforesaid financial
statements or in the notes thereto, except for (a) liabilities not in excess of
$25,000 in the aggregate, which have arisen since March 31, 2005 in the ordinary
course of business and which are similar in nature and amount to the liabilities
which arose during the comparable period of time in the immediately preceding
fiscal period and (b) contractual liabilities incurred in the ordinary course of
business which are not required by GAAP to be reflected on a balance sheet and
which would not, either individually or in the aggregate, have or result in a
Material Adverse Effect. Except as set forth in Exhibit 3.07 of the Disclosure
Schedule, since March 31, 2005, (i) there has been no material adverse change in
the business, assets or condition, financial or otherwise, or operations of the
Company or any of its Subsidiaries, (ii) to the Company’s Knowledge, neither the
business, condition, or operations of the Company nor any of the properties or
assets of the Company have been adversely affected as the result of any
legislative or regulatory change, any revocation or change in any franchise,
permit, license or right to do business, or any other event or occurrence,
whether or not insured against; and (iii) the Company has not entered into any
material transaction other than in the ordinary course of business, made any
dividend or distribution on its capital stock, or redeemed or repurchased any of
its capital stock.

 

3.08. No Insolvency. No insolvency proceeding of any character, including,
without limitation, bankruptcy, receivership, reorganization, composition or
arrangement with creditors, voluntary or involuntary, affecting the Company or
any of its assets or properties, is pending or, to the knowledge of the Company,
threatened. The Company has not taken any action in contemplation of, or that
would constitute the basis for, the institution of any such insolvency
proceedings.

 

3.09. ERISA. The Company has complied in all material respects with all
applicable laws relating to wages, hours and collective bargaining. The Company
has not maintained, sponsored, adopted, made contributions to or obligated
itself to make contributions to or to pay any benefits or grant rights under or
with respect to any “Employee Pension Benefit Plan” as defined in Section 3(2)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
“Employee Welfare Benefit Plan” (as defined in Section 3(1) of ERISA),
“multi-employer plan” (as defined in Section 3(37) of ERISA), plan of deferred
compensation, medical plan, life insurance plan, long-term disability plan,
dental plan or other plan providing for the welfare of any of the Company’s or
any Affiliate’s employees or former employees or beneficiaries thereof,
personnel policy, excess benefit plan, bonus or incentive plan (including but
not limited to stock options, restricted stock, stock bonus and deferred bonus
plans), salary



--------------------------------------------------------------------------------

-9-

 

reduction agreement, change-of-control agreement, consulting agreement, worker’s
compensation law, unemployment compensation law, social security law or any
other benefit program or contract, except as required by law.

 

3.10. Transactions with Affiliates. Except as set forth in Exhibit 3.10 of the
Disclosure Schedule, there are no loans, leases, royalty agreements or other
continuing transactions between the Company and (a) any officer, employee or
director of the Company, or (b) any Person owning 5% or more of any class of
capital stock of the Company, or (c) any member of the immediate family of such
officer, employee, director or stockholder, or (d) any corporation or other
entity controlled by such officer, employee, director or stockholder or a member
of the immediate family of such officer, employee, director or stockholder.

 

3.11. Assumptions or Guaranties of Indebtedness of Other Persons. Except as
contemplated hereby, the Company has not assumed, guaranteed, endorsed or
otherwise become directly or contingently liable on (including, without
limitation, liability by way of agreement, contingent or otherwise, to purchase,
to provide funds for payment, to supply funds to or otherwise invest in the
debtor or otherwise to assure the creditor against loss), any Indebtedness of
any other Person.

 

3.12. Investments in Other Persons. The Company has not made any loan or advance
to any Person, other than in the normal course of business and on an arm’s
length basis on commercially reasonable terms and as reflected in the Financial
Statements, which, after giving effect to the transactions contemplated hereby,
is outstanding on the date of this Agreement, nor is it committed or obligated
to make any such loan or advance.

 

3.13. Securities Act of 1933. The Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares. Neither the Company nor anyone acting on its
behalf has or will sell, offer to sell or solicit offers to buy Shares, or
solicit offers with respect thereto from, or enter into any preliminary
conversations or negotiations relating thereto with, any Person, so as to bring
the issuance and sale of Shares under the registration provisions of the
Securities Act and applicable state securities laws.

 

3.14. Brokers or Finders. No Person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon the Company for any commission, fee or other compensation as a
finder or broker because of any act or omission by the Company or any of their
respective agents.

 

3.15. Capitalization; Status of Capital Stock. The Company has a total
authorized capitalization consisting of (i) seven million three hundred thousand
(7,300,000) shares of Common Stock, par value $.001 per share, of which five
million two hundred twelve thousand four hundred ninety-nine (5,212,499) shares
are issued and outstanding on the date hereof; and (ii) 1,290,679 shares of
preferred stock, par value $.001 per share, all of which shares are designated
as Series A Preferred Stock, of which



--------------------------------------------------------------------------------

-10-

 

no shares are issued and outstanding on the date hereof, without giving effect
to the transactions contemplated hereby. A complete list of the capital stock of
the Company which has been previously issued and the names in which such capital
stock is registered on the stock transfer books of the Company is set forth in
Exhibit 3.15 of the Disclosure Schedule. All the outstanding shares of capital
stock of the Company have been duly authorized, and are validly issued, fully
paid and non-assessable. The Series A Preferred Stock, when issued and delivered
in accordance with the terms hereof and after payment of the purchase price
therefor, and the Converted Shares, when issued and delivered upon conversion of
the Series A Preferred Stock, will be duly authorized, validly issued,
fully-paid and non-assessable. Except as set forth in Exhibit 3.15 of the
Disclosure Schedule, no preemptive, conversion or other rights, options,
warrants, subscriptions or purchase rights of any nature to acquire from the
Company shares of capital stock or other securities are authorized, issued or
outstanding, nor is the Company obligated in any other manner to issue shares of
its capital stock or other securities except as contemplated by this Agreement
and the Financing Documents. Except as set forth in Exhibit 3.15 of the
Disclosure Schedule, there are no restrictions on the transfer of shares of
capital stock of the Company other than those imposed by relevant federal and
state securities laws and as otherwise contemplated by this Agreement, the
Shareholders Agreement, the Investor Rights Agreement and the Registration
Rights Agreement. Other than as set forth in the Financing Documents, there are
no agreements, understandings, trusts or other collaborative arrangements or
understandings concerning the voting of the capital stock of the Company. The
offer and sale of all capital stock and other securities of the Company issued
before the Closing complied with or were exempt from all applicable federal and
state securities laws and no stockholder has a right of rescission with respect
thereto.

 

3.16. Registration Rights. Except for the rights granted to the Purchaser
pursuant to the Registration Rights Agreement, no Person has demand or other
rights to cause the Company to file any registration statement under the
Securities Act relating to any securities of the Company or any right to
participate in any such registration statement.

 

3.17. Insurance. The Company carries insurance covering its properties and
businesses customary for the type and scope of its properties and businesses,
but in any event in amounts sufficient to prevent the Company from becoming a
co-insurer.

 

3.18. Books and Records. The books of account, ledgers, order books, records and
documents of the Company accurately and completely reflect all material
information relating to the business of the Company, the location and collection
of its assets, and the nature of all transactions giving rise to the obligations
or accounts receivable of the Company.

 

3.19. Title to Assets; Intellectual Property Rights.

 

        (a) Title to Assets. The Company has good and marketable title in fee to
its real property, if any, and good and marketable title to all of its other
tangible and



--------------------------------------------------------------------------------

-11-

 

intangible assets and properties, free of any mortgages, pledges, charges,
Liens, security interests or other encumbrances of any kind. The Company enjoys
peaceful and undisturbed possession under all leases under which it is
operating, and all said leases are valid and subsisting and in full force and
effect.

 

        (b) Title to Intellectual Property Rights Owned or Exclusively Licensed
by the Company. Except for those Intellectual Property Rights expressly
identified in Exhibit 3.19(c) of the Disclosure Schedule as non-exclusive, the
Company owns or possesses perpetual, irrevocable, exclusive licenses or
otherwise has the legally enforceable perpetual, irrevocable, exclusive right to
use, and has the right to bring actions for infringement of, all Intellectual
Property Rights necessary for the conduct of its business as now conducted or as
now proposed to be conducted in its written business documents. The consummation
of the transactions contemplated herein will not result in the loss or
impairment of the Company’s right to own, license or use any Intellectual
Property Rights, and, except as set forth in Exhibit 3.19(b) of the Disclosure
Schedule, will not require the consent of any governmental authority or third
party in respect of any such Intellectual Property Rights.

 

        (c) Intellectual Property Rights Licensed to Company. All licensors of
Intellectual Property Rights to the Company are listed in Exhibit 3.19(c) of the
Disclosure Schedule, along with the title and date of the license agreement and
a brief description of the Intellectual Property Rights licensed and the
applicable jurisdiction, registration number (or application number), and date
issued (or date filed), and whether the license is assignable or non-assignable,
exclusive or non-exclusive, perpetual or term, and revocable or irrevocable. To
the Company’s knowledge, the Intellectual Property Rights licensed to the
Company, are valid and subsisting, in full force and effect, and have not been
canceled, expired, or abandoned. To the knowledge of the Company, there is no
threatened opposition, interference or cancellation proceeding before any court
or registration authority in any jurisdiction against the applications and
registrations listed in Exhibit 3.19(c) of the Disclosure Schedule.

 

        (d) List of Company Intellectual Property Rights. Set forth in
Exhibit 3.19(d) of the Disclosure Schedule is a list and brief description of
all:

 

(i) Patents (including without limitation patent applications),

 

(ii) Trademarks (including without limitation trademark, service mark and domain
name applications),

 

(iii) registered copyrights, and applications for such that are in the process
of being prepared, and

 

(iv) registered mask works and applications for such that are in the process of
being prepared,

 

that are owned by or registered in the name of the Company in any jurisdiction
worldwide, and in each case a brief description of the nature of such right and
indicating



--------------------------------------------------------------------------------

-12-

 

for each, the applicable jurisdiction, registration number (or application
number), and date issued (or date filed). The Company is listed in the records
of the appropriate United States, state or foreign agency as the sole or joint
owner of record for each application and registration listed in Exhibit 3.19(d)
of the Disclosure Schedule, and all joint owners, if applicable, are listed in
Exhibit 3.19(d) of the Disclosure Schedule and identified as joint owners. The
Intellectual Property Rights owned by the Company are valid and subsisting, in
full force and effect, and have not been canceled, expired, or abandoned. There
is no pending or, to the knowledge of the Company, threatened, opposition,
interference, re-examination, or cancellation proceeding before any court or
registration authority in any jurisdiction against the applications and
registrations listed in Exhibit 3.19(d) of the Disclosure Schedule.

 

        (e) Intellectual Property Rights Licensed by Company. A list of all
licensees of the Intellectual Property Rights of the Company are listed in
Exhibit 3.19(e) of the Disclosure Schedule, along with the title and date of the
license agreement and a brief description of the Intellectual Property Rights
licensed and whether the license is assignable or non-assignable, exclusive or
non-exclusive, perpetual or term, and revocable or irrevocable.

 

        (f) No Claims Against Company. To the knowledge of Company, the conduct
of the Company’s business as now conducted and as now proposed to be conducted
in its written business documents, and all products and processes as now or as
now proposed in its written business documents to be, manufactured, marketed,
licensed, distributed, offered, sold, imported or used by the Company, do not
and will not violate any license, misappropriate any Trade Secrets, or infringe
(either directly or indirectly, including without limitation through
contributory infringement or inducement to infringe) any Intellectual Property
Rights of any other Person. No claim is pending or, to the Company’s knowledge,
threatened, to the effect that any Intellectual Property Right owned or licensed
by the Company, or which the Company otherwise has the right to use, is invalid
or unenforceable by the Company. The Company has no reason to believe that any
Intellectual Property Rights owned or used by the Company may be invalid or
unenforceable.

 

        (g) No Third Party Infringement of Company Intellectual Property Rights.
To the knowledge of the Company, no third party is misappropriating, infringing,
diluting or violating any Intellectual Property Rights owned or exclusively
licensed by the Company; and to the knowledge of the Company, no such claims
have been brought against any third party by the Company.

 

        (h) No Obligations, Grants or Agreements. Except as set forth in Exhibit
3.19(h) of the Disclosure Schedule, the Company has no obligation to compensate
any Person for the use of any Intellectual Property Rights, and, except as set
forth in Exhibit 3.19(e) of the Disclosure Schedule, the Company has not granted
any Person any license to any Intellectual Property Right(s) of the Company,
whether requiring the payment of royalties or not. The Company has not entered
into any agreement to indemnify any other Person against any claim of
infringement or



--------------------------------------------------------------------------------

-13-

 

misappropriation of any Intellectual Property Right. Except as set forth in
Exhibit 3.19(h) of the Disclosure Schedule, there are no settlements, covenants
not to sue, consents, judgments, or orders or similar obligations that:
(1) restrict the Company’s rights to use any Intellectual Property Right(s),
(2) restrict the Company’s business as now conducted or as now proposed to be
conducted in its written business documents, in order to accommodate a third
party’s Intellectual Property Rights, or (3) permit [GRAPHIC APPEARS HERE] third
parties to use any Intellectual Property Right(s) owned or controlled by the
Company.

 

        (i) Trade Secrets. The Company has taken and takes reasonable measures
to protect the confidentiality of Trade Secrets, including requiring its current
and former personnel, including without limitation, employees, agents,
consultants and contractors, having access thereto, to execute written
non-disclosure agreements. To the knowledge of the Company, no Trade Secret has
been disclosed or authorized to be disclosed to any third party other than
pursuant to a non-disclosure agreement that protects the Company’s proprietary
interests in and to such Trade Secrets. Neither the Company nor, to the
knowledge of the Company, any other party to any non-disclosure agreement
relating to the Company’s Trade Secrets is in breach or default thereof.

 

        (j) Personnel. All current and former personnel, including without
limitation, employees, agents, consultants and contractors, who have contributed
to or participated in the creation, conception, reduction to practice or
development of any of the Intellectual Property Rights of Company (i) have been
party to a “work-for-hire” arrangement or agreement with the Company, in
accordance with applicable federal and state law, that has accorded the Company
full, effective, exclusive and original ownership of all copyrightable works
thereby arising, and (ii) have executed appropriate instruments of assignment in
favor of the Company as assignee that have conveyed to the Company full,
effective and exclusive ownership of all rights such person may have in the
Intellectual Property Rights.

 

3.20. [Reserved.]

 

3.21. Computer Programs.

 

        (a) List of Computer Programs. Set forth in Exhibit 3.21(a) of the
Disclosure Schedule is a list and brief description of the Computer Programs
(other than generally available commercial off-the-shelf Computer Programs used
internally by the Company in accordance with the applicable license agreement)
which are in whole or in part owned, licensed, distributed, copied, modified,
displayed, sublicensed or otherwise used by the Company in connection with the
operation of its business as now conducted or as now proposed to be conducted in
its written business documents (such Computer Programs being referred to herein
as the “Company Software”), identifying with respect to each such Computer
Program whether it is owned or licensed by the Company.

 

        (b) Software Contracts. Each and every Computer Program included in
whole or in part in the Company Software is either: (i) owned by the Company,
(ii) currently in the public domain or otherwise available for use, modification
and



--------------------------------------------------------------------------------

-14-

 

distribution by the Company without a license from or the approval or consent of
any third party, or (iii) licensed or otherwise used by the Company pursuant to
the terms of a valid, binding written agreement (“Software Contract”).
Exhibit 3.21(b) of the Disclosure Schedule identifies all Software Contracts and
classifies each such Software Contract under one or more of the following
categories: (A) license to use third party software; (B) development contract,
work-for-hire agreement, or consulting agreement; (C) distributor, dealer or
value-added reseller agreement; (D) license or sublicense to a third party
(including agreements with end-users); (E) maintenance, support or enhancement
agreement; or (F) other. No Software Contract creates, or purports to create,
obligations or immunities with respect to any Intellectual Property Rights of
the Company, including but not limited to, obligations requiring the disclosure
or distribution of all or a portion of the source code for any Company Software.
For example, except as set forth in Exhibit 3.21(b) of the Disclosure Schedule,
no portion of the Company software is licensed to the Company pursuant to any
version of the General Public License, Lesser General Public License, or Common
Public License.

 

3.22. Real Property Holding Corporation. Since its date of incorporation, the
Company has not been, and as of the date of the Closing shall not be, a “United
States real property holding corporation,” as defined in Section 897(c)(2) of
the Internal Revenue Code of 1986 (the “Code”), and in Section 1.897-2(b) of the
Treasury Regulations issued thereunder. The Company has no current plans or
intentions which would cause the Company to become a “United States real
property holding corporation,” and the Company has filed with the IRS all
statements, if any, with its United States income tax returns which are required
under Section 1.897-2(h) of the Treasury Regulations.

 

3.23. Taxes. The Company has filed all tax returns, federal, state, county and
local, domestic and foreign, required to be filed by it, and the Company has
paid all taxes shown to be due by such returns as well as all other taxes,
assessments and governmental charges which have become due or payable, including
without limitation, all taxes which the Company is obligated to withhold from
amounts owing to employees, creditors and third parties. The Company has
established adequate reserves for all taxes accrued but not yet payable to the
extent required by generally accepted accounting principles. Except as set forth
in Exhibit 3.23 of the Disclosure Schedule, all material tax elections of any
type which the Company has made as of the date hereof are set forth in the
financial statements referred to in Section 3.07. No deficiency assessment with
respect to or, proposed adjustment of the Company’s federal, state, county or
local taxes, domestic and foreign, is pending or, to the knowledge of the
Company, threatened. There is no tax lien (other than for current taxes not yet
due and payable), whether imposed by any federal, state, county or local taxing
authority, domestic or foreign, outstanding against the assets, properties or
business of the Company. Neither the Company nor any of its present or former
stockholders has ever filed an election pursuant to Section 1362 of the Internal
Revenue Code of 1986 (the “Code”), that the Company be taxed as an S
corporation.



--------------------------------------------------------------------------------

-15-

 

3.24. Other Agreements. Except for the Software Contracts identified in
Exhibit 3.21 of the Disclosure Schedule or as otherwise set forth in
Exhibit 3.24 of the Disclosure Schedule, the Company is not a party to or
otherwise bound by any written or oral:

 

        (a) distributor, dealer or manufacturer’s representative contract or
agreement which is not terminable on less than ninety (90) days’ notice without
cost or other liability to the Company (except for contracts which, in the
aggregate, are not material to the business of the Company);

 

        (b) sales agreement which entitles any customer to a rebate or right of
set-off, to return any product to the Company after acceptance thereof or to
delay the acceptance thereof, or which varies in any material respect from the
Company’s standard form contracts (except for contracts which, in the aggregate,
are not material to the business of the Company);

 

        (c) agreement with any labor union in the United States (and, to the
Company’s knowledge, no organizational effort is being made with respect to any
of its employees);

 

        (d) agreement with any supplier containing any provision permitting any
party other than the Company to renegotiate the price or other terms, or
containing any pay-back or other similar provision, upon the occurrence of a
failure by the Company to meet its obligations under the agreement when due or
the occurrence of any other event (except for contracts which, in the aggregate,
are not material to the business of the Company);

 

        (e) agreement for the future purchase of fixed assets or for the future
purchase of materials, supplies or equipment in excess of its normal operating
requirements;

 

        (f) agreement for the employment of any officer, individual, employee or
other Person (whether of a legally binding nature or in the nature of informal
understandings) on a full-time or consulting basis which is not terminable on
notice without cost or other liability to the Company, except accrued vacation
pay (an “Employment Agreement”);

 

        (g) bonus, pension, profit-sharing, retirement, hospitalization,
insurance, stock purchase, stock option or similar plan, agreement or
understanding pursuant to which benefits are provided to any employee of the
Company (other than group insurance plans applicable to employees generally or
as otherwise required by law);

 

        (h) agreement or indenture relating to the borrowing of money or to the
mortgaging or pledging of, or otherwise placing a lien or security interest on,
any material asset of the Company;



--------------------------------------------------------------------------------

-16-

 

        (i) agreement, or group of related agreements with the same party or any
group of affiliated parties, under which the Company has advanced or agreed to
advance money, has agreed to lease any real property as lessee or lessor, or has
agreed to lease any personal property as lessee or lessor if such lease for
personal property was not entered into in the ordinary course of business;

 

        (j) agreement or obligation (contingent or otherwise) to issue, sell or
otherwise distribute or to repurchase or otherwise acquire or retire any shares
of its capital stock or any of its other equity securities (other than in
connection with the transactions contemplated by this Agreement);

 

        (k) assignment, license or other agreement with respect to any form of
intangible property, which assignment, license or other agreement was entered
into other than in the ordinary course of business;

 

        (l) agreement under which it has granted any person registration rights
with respect to its capital stock (other than the Registration Rights
Agreement);

 

        (m) agreement under which it has limited or restricted its right to
compete with any person in any respect; or

 

        (n) except as set forth above, any other agreement or group of related
contracts with the same party involving more than $25,000 or continuing over a
period of more than six months from the date or dates thereof (including
renewals or extensions of options with another party), which agreement or group
of agreements is not terminable by the Company without penalty upon notice of
thirty (30) days or less, but excluding any agreement or group of agreements
with a customer of the Company for the sale, lease or rental of the Company’s
products or services if such agreement or group of agreements was entered into
by the Company in the ordinary course of business.

 

Except as set forth in Exhibit 3.24 of the Disclosure Schedule, the Company and,
to the Company’s knowledge, each other party thereto have in all material
respects performed all the actions required to be performed by them to date,
have received no notice of default and are not in default under any lease,
license, agreement or contract now in effect to which the Company is a party or
by which it or its property may be bound. The Company has no present expectation
or intention of not fully performing all its respective material obligations
under each such lease, license, contract or other agreement, and the Company has
no knowledge of any material breach or anticipated breach by the other party to
any contract or commitment to which the Company is a party. The Company is in
material compliance with all of the terms and provisions of its certificate of
incorporation and bylaws.

 

3.25. Nondisclosure Agreements. Each of the employees of the Company has duly
executed and delivered a Non-Competition and Non-Solicitation Agreement and an
Invention and Non-Disclosure Agreement in substantially the forms attached
hereto as



--------------------------------------------------------------------------------

-17-

 

Exhibits 3.25A and 3.25B of the Disclosure Schedule (the “Employee
Non-Disclosure Agreements”).

 

3.26. Disclosure. Neither this Agreement nor any other agreement, document,
certificate or written statement furnished to the Purchaser or its counsel by or
on behalf of the Company in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading. There is no fact within the knowledge of the Company directly
relating to the Company which has not been disclosed herein or in writing to the
Purchaser and which would have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Company has no knowledge that there exists, or
there is pending or planned, any statute, rule, law, regulation, standard or
code which would have a Material Adverse Effect.

 

ARTICLE IV

 

COVENANTS OF THE COMPANY

 

The Company hereby covenants to the Purchaser as follows:

 

4.01. Use of Proceeds. The Company will use the proceeds for working capital and
general corporate purposes, including, without limitation, the repayment of
promissory notes in the aggregate original principal amount of $300,000.

 

4.02. Option Vesting. Shares of Common Stock or options thereof issued to
employees, officers, directors, consultants and service providers after the date
hereof shall be subject to vesting or repurchase provisions ratably over a
minimum four years which vesting may be monthly after the first year; provided,
that with respect to consultants and service providers, the vesting period may
be shorter than four years for grants of less than 10,000 shares and provided,
further, that all currently outstanding or later issued shares or options may be
accelerated upon any sale or merger of the Company, or substantially all of its
assets or stock, either by the terms of the purchaser or option agreement or by
action of the Board of Directors.

 

4.03. Restricted Agreements Prohibited. Neither the Company nor any of its
subsidiaries shall become a party to any agreement which by its terms restricts
the Company’s performance of this Agreement, any of the agreements contemplated
hereby or its Certificate of Incorporation.

 

4.04. Employee Agreements. The Company shall use its best efforts to obtain, and
shall cause its subsidiaries (if any) to use their best efforts to obtain,
Employee Nondisclosure Agreements in substantially the forms attached as
Exhibits 3.25A and 3.25B of the Disclosure Schedule from all future officers and
employees upon their employment by the Company or any of its subsidiaries.



--------------------------------------------------------------------------------

-18-

 

4.05. Performance of Contracts. The Company shall not amend, modify, terminate,
waive or otherwise alter, in whole or in part, any of the Employee Nondisclosure
Agreements without the written consent of the Purchaser.

 

4.06. Compliance with Laws. The Company shall comply, and cause each subsidiary
to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which could materially adversely affect its business or
condition, financial or otherwise.

 

4.07. Other Investors. The Company may only pursue equity financing from its
current shareholders and professional financial investors, such as venture
capitalists and investment funds. The Company shall not solicit any strategic
investors for the purpose of obtaining additional financing without the
Purchaser’s prior written consent. The provisions of this Section 4.07 shall
terminate upon the earlier of the termination of the Call Period or the
Exclusivity Period, each as defined in the Investor Rights Agreement.

 

4.08. Termination of Covenants. All of the covenants set forth in this
Article IV (unless earlier terminated) shall terminate and be of no further
force or effect on the earlier of (i) the date the Purchaser owns less than
50,000 of the Shares purchased by the Purchaser hereunder (appropriately
adjusted to reflect stock splits, stock dividends, combinations of shares and
the like with respect to the Series A Convertible Preferred Stock), and (ii) the
closing of a firm commitment underwritten public offering of shares of Common
Stock in which (A) the aggregate net proceeds from such offering to the Company
shall be at least $80,000,000 and (B) the price paid by the public for such
shares shall be at least $12.75 (appropriately adjusted to reflect any stock
dividend, stock split, combination or other similar recapitalization).

 

ARTICLE V

 

DEFINITIONS AND ACCOUNTING TERMS

 

5.01. Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

“Affiliate” means any Person who, directly or indirectly, controls, is
controlled by or is under common control with any other Person.

 

“Agreement” means this Series A Convertible Preferred Stock Purchase Agreement
as from time to time amended and in effect between the parties, including all
Exhibits hereto.

 

“Board of Directors” means the board of directors of the Company as constituted
from time to time.



--------------------------------------------------------------------------------

-19-

 

“Common Stock” includes the Company’s Common Stock, $.001 par value per share.

 

“Company” means and shall include, unless otherwise specified or the context
otherwise requires, Casa Systems, Inc., a Delaware corporation, and each of its
predecessors, successors and assigns.

 

“Computer Program(s)” means (i) any and all computer programs (consisting of
sets of statements or instructions to be used directly or indirectly in a
computer in order to bring about a certain result) and portions thereof, and
(ii) all associated data and compilations of data, regardless of their form or
embodiment. “Computer Programs” shall include, without limitation, all source
code, object code, natural language code, all versions, all screen displays and
designs, all component modules, all descriptions, flow charts and other work
product used to design, plan, organize and develop any of the foregoing, and all
documentation, including without limitation, user manuals and training
materials, relating to any of the foregoing.

 

“Converted Shares” has the meaning attributable to it in Section 1.02 of this
Agreement.

 

“ERISA” has the meaning attributable to it in Section 3.09 of this Agreement.

 

“Founder” means Jerry Guo.

 

“Indebtedness” means all obligations, contingent and otherwise, which, in
accordance with generally accepted accounting principles, are required to be
classified upon the obligor’s balance sheet (or the notes thereto) as
liabilities, but in any event including liabilities secured by any mortgage on
property owned or acquired subject to such mortgage, whether or not the
liability secured thereby shall have been assumed, and also including (i) all
guaranties, endorsements and other contingent obligations, in respect of
Indebtedness of others, whether or not the same are or should be so reflected in
said balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business and (ii) the present value of any lease payments due
under leases required to be capitalized in accordance with applicable Statements
of Financial Accounting Standards, determined by discounting all such payments
at the interest rate determined in accordance with applicable Statements of
Financial Accounting Standards.

 

“Closing” has the meaning attributable to it in Section 1.04 of this Agreement.

 

“Intellectual Property Right(s)” means any and all of the following in any and
all legal jurisdictions around the world: (i) patents, patent applications,
patent disclosures and all related continuations, continuations-in-part,
divisionals, reissues, re-examinations and renewals (together “Patents”),
(ii) trademarks, service marks, trade dress, logos, trade names, service names,
domain names and corporate names, and registrations and applications for
registration thereof (together “Trademarks”), (iii) copyrights, and



--------------------------------------------------------------------------------

-20-

 

registrations and applications for registration thereof, (iv) mask works, and
registrations and applications for registration thereof, (v) trade secrets and
confidential business information, including without limitation, know-how,
manufacturing and product processes and techniques, biomaterials, research and
development information, financial, marketing and business data, pricing and
cost information, technical data, business and marketing plans, and customer and
supplier lists and information (together “Trade Secrets”), and (vi) other
proprietary rights relating to any of the foregoing (including without
limitation associated goodwill and remedies against infringements thereof and
rights of protection of an interest therein under the laws of all
jurisdictions).

 

“Lien” means, any mortgage, pledge, assessment, securities interest,
encumbrance, lien, lease, levy, claim or charge of any kind, including, without
limitation, any conditional sale or other title retention agreement, any lease
in the nature thereof and the filing of or agreement to give any financing
statement under the Uniform Commercial Code of any jurisdiction and including
any lien or charge arising by statute or other law.

 

“Material Adverse Effect” has the meaning attributable to it in Section 3.04 of
this Agreement.

 

“Person” means an individual, corporation, partnership, joint venture, trust, or
unincorporated organization, or a government or any agency or political
subdivision thereof.

 

“Purchaser” has the meaning attributable to it in the introductory paragraph of
this Agreement and shall include the Purchaser and also any other valid holder
of any of the Series A Preferred Shares and the Converted Shares.

 

“Series A Preferred Stock” means the Series A Convertible Preferred Stock of the
Company, par value $.001 per share, having the preferences, voting powers,
qualifications and special or relative rights or privileges set forth in
Exhibit 1.01A hereto.

 

“Subsidiary” or “Subsidiaries” means any corporation or trust of which the
Company and/or any of its other Subsidiaries directly or indirectly owns at the
time outstanding shares of every class of such corporation or trust other than
directors’ qualifying shares comprising at least fifty percent (50%) of the
voting power of such corporation or trust.

 

5.02. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles
consistently applied, and all financial data submitted pursuant to this
Agreement shall be prepared in accordance with such principles.



--------------------------------------------------------------------------------

-21-

 

ARTICLE VI

 

MISCELLANEOUS

 

6.01. No Waiver; Cumulative Remedies. No failure or delay on the part of any
party to this Agreement in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

6.02. Amendments, Waivers and Consents. Except as otherwise provided in this
Agreement, changes in or additions to this Agreement may be made, and compliance
with any covenant or provision set forth herein may be omitted or waived, if the
Company (i) shall obtain consent thereto in writing from the holder or holders
of at least a majority in interest of the Series A Preferred Shares, and
(ii) shall deliver copies of such consent in writing to any holders of any
Shares who did not execute such consent. Any waiver or consent may be given
subject to satisfaction of conditions stated therein and any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

6.03. Addresses for Notices. All notices, requests, demands and other
communications provided for hereunder shall be in writing (including facsimile
communication) and mailed, faxed or delivered to the Purchaser and the Company
at the address set forth on the signature page hereto or at such other address
as to which such party may inform the other party in writing in compliance with
the terms of this Section.

 

All such notices, requests, demands and other communications shall, when mailed
(which mailing must be accomplished by first class mail, postage prepaid;
express overnight courier service; or registered mail, return receipt requested)
or transmitted by facsimile, be effective three days after deposited in the
mails or upon transmission by facsimile, respectively, addressed as aforesaid,
unless otherwise provided herein.

 

6.04. Costs, Expenses and Taxes. The Company agrees to pay in connection with
the preparation, execution and delivery of this Agreement and the issuance of
the Series A Preferred Shares, the reasonable fees and expenses of Choate,
Hall & Stewart LLP, counsel for the Purchaser, up to an aggregate of $25,000
with respect thereto, as well as the reasonable fees and out-of-pocket expenses
of legal counsel, independent public accountants and other outside experts
reasonably retained by the Purchaser in connection with the amendment or
enforcement of this Agreement. In addition, the Company shall pay any and all
stamp and other taxes payable or determined to be payable in connection with the
execution and delivery of this Agreement, the issuance of the Series A Preferred
Shares and the other instruments and documents to be delivered hereunder or
thereunder, and agrees to save the Purchaser harmless from and against any and
all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes.



--------------------------------------------------------------------------------

-22-

 

6.05. Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Company and the Purchaser and their respective successors
and valid assigns, except that the Company shall not have the right to delegate
any of its respective obligations hereunder or to assign its respective rights
hereunder or any interest herein without the prior written consent of the
holders of at least a majority in interest of the Shares.

 

6.06. Prior Agreements. This Agreement constitutes the entire agreement between
the parties and supersedes any prior understandings or agreements concerning the
purchase and sale of the Shares.

 

6.07. Severability. The provisions of this Agreement and the terms of the Series
A Preferred Stock are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of a
provision contained in this Agreement or the Preferred Stock shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement or the terms of the Series A Preferred
Stock; but this Agreement and the terms of the Series A Preferred Stock shall be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions or
part reformed so that it would be valid, legal and enforceable to the maximum
extent possible.

 

6.08. Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the General Corporation Law of the State of
Delaware as to matters within the scope thereof, and as to all other matters
shall be construed and enforced in accordance with and governed by the internal
laws of the Commonwealth of Massachusetts, without regard to its principles of
conflicts of laws.

 

6.09. Headings. Article, Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

6.10. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

6.11. Further Assurances. From and after the date of this Agreement, upon the
request of the Purchaser or the Company, the Company and the Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the Shares.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

-23-

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as an instrument under seal as of the date first above written.

 

**********

 

THE COMPANY:

 

CASA SYSTEMS, INC.

     

PURCHASER:

 

SEACHANGE INTERNATIONAL, INC.

By:   /s/    Jerry Guo       By:   /s/    William C. Styslinger    

Name: Jerry Guo

Title: President

Address: 500 Clark Road

                Tewksbury, MA 01876

                Attention: President

                Telephone: (978) 640-8988

                Facsimile: (978) 640-8839

         

Name:

Title:

Address: 124 Acton Street

                Maynard, MA 01754

                Attention: Chief Financial Officer

                Telephone: (978) 889-3002

                Facsimile: (978) 897-9590



--------------------------------------------------------------------------------

Exhibit 1.01A

 

Certificate of Amendment



--------------------------------------------------------------------------------

 

          State of Delaware           Secretary of State           Division of
Corporations           Delivered 09:39 AM 07/06/2005           FILED 09:35 AM
07/06/2005           SRV 050557869 - 3630717 FILE

 

CERTIFICATE OF AMENDMENT

OF

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

CASA SYSTEMS, INC.

 

Casa Systems, Inc. (the “Corporation”), organized and existing under and by
virtue of the General Corporation Law of the State of Delaware (the “General
Corporation Law”), does hereby certify as follows:

 

The Board of Directors of the Corporation duly adopted a resolution, pursuant to
Sections 141(f) and 242 of the General Corporation Law, setting forth an
amendment to the Amended and Restated Certificate of Incorporation, as amended
(the “Amended and Restated Certificate of Incorporation”), of the Corporation
and declaring said amendment to be advisable. The stockholders of the
Corporation duly approved said proposed amendment by written consent in
accordance with Sections 228 and 242 of the General Corporation Law. The
resolution setting forth the amendment is as follows:

 

RESOLVED: That Article FOURTH of the Amended and Restated Certificate of
Incorporation of the Corporation be and hereby is deleted in its entirety and
the following Article FOURTH is inserted in lieu thereof:

 

“FOURTH. The Corporation is authorized to have two classes of shares, designated
as Common Stock and Preferred Stock. The total number of shares of Common Stock
which the Corporation is authorized to issue is 7,300,000 shares, and the par
value of each of the shares of Common Stock is one tenth of one cent ($.001).
The total number of shares of Preferred Stock which the Corporation is
authorized to issue is 1,290,679 shares, and the par value of each of the shares
of Preferred Stock is one tenth of one cent ($.001). A total of 1,290,679 shares
of Preferred Stock, par value $.001 per share, shall be designated the “Series A
Convertible Preferred Stock.” The Series A Convertible Preferred Stock is
sometimes referred to herein as the “Preferred Stock.”

 

1. Voting. Except as may be otherwise provided in these terms of Preferred Stock
or by law, the Series A Convertible Preferred Stock shall vote together with all
other classes and series of stock of the Corporation as a single class on all
actions to be taken by the stockholders of the Corporation. Each share of Series
A Convertible Preferred Stock shall entitle the holder thereof to such number of
votes per share on each



--------------------------------------------------------------------------------

such action as shall equal the number of shares of Common Stock (including
fractions of a share) into which each share of Series A Convertible Preferred
Stock is then convertible.

 

2. Dividends.

 

2A. Dividends. In the event the Board of Directors of the Corporation shall
declare a dividend (other than a dividend payable in Common Stock) payable upon
the then outstanding shares of the Common Stock of the Corporation, the Board of
Directors shall declare at the same time a dividend upon the then outstanding
shares of Series A Convertible Preferred Stock, payable at the same time as the
dividend paid on the Common Stock, in an amount equal to the amount of dividends
per share of Series A Convertible Preferred Stock as would have been payable on
the largest number of whole shares of Common Stock into which all shares of
Series A Convertible Preferred Stock held by each holder thereof would be
converted if such Series A Convertible Preferred Stock had been converted to
Common Stock pursuant to the provisions of Paragraph 5 hereof as of the record
date for the determination of holders of Common Stock entitled to receive such
dividends. All dividends declared upon the Preferred Stock pursuant to this
Paragraph 2A shall be declared and paid pro rata per share.

 

2B. Accruing Dividends. From and after the date of the issuance of any shares of
Series A Convertible Preferred Stock, the holders of such shares of the Series A
Convertible Preferred Stock shall be entitled to receive, out of funds legally
available therefor, when and if declared by the Board of Directors, dividends at
the rate per annum of $.3832 per share (the “Accruing Dividends”). Accruing
Dividends shall accrue from day to day, whether or not earned or declared, and
shall be cumulative; provided however, that except as provided in paragraph 3,
the Corporation shall be under no obligation to pay such Accruing Dividends
unless so declared by the Board of Directors.

 

3. Liquidation, Dissolution and Winding-up.

 

3A. Liquidation. Upon any liquidation, dissolution or winding up of the
Corporation (a “Liquidation Event”), whether voluntary or involuntary, the
holders of the shares of Series A Convertible Preferred Stock shall be paid an
amount equal to $6.3868 per share (subject to appropriate adjustment to reflect
any stock split, stock dividend, reverse stock split or similar corporate event
affecting the Series A Convertible Preferred Stock) plus, in the case of each
share, an amount equal to all accrued and unpaid dividends thereon (whether or
not declared) computed to the date payment thereof is made available, together
with payment to any class of stock ranking equally with the Series A Convertible
Preferred Stock, and before any payment shall be made to the holders of any
stock ranking on liquidation junior to the Series A Convertible Preferred Stock.
If upon any Liquidation Event, the assets to be distributed to the holders of
the Series A Convertible Preferred Stock shall be insufficient to permit payment
to such stockholders of the full preferential amounts aforesaid, then all of the
assets of the Corporation available for distribution to holders of the Preferred
Stock shall be distributed to such holders of the Preferred Stock pro rata, so
that each holder receives

 

- 2 -



--------------------------------------------------------------------------------

that portion of the assets available for distribution as the amount of the foil
liquidation preference to which such holder would otherwise be entitled bears to
the amount of the full liquidation preference to which all holders of Series A
Convertible Preferred Stock would otherwise be entitled pursuant to this
paragraph 3.

 

3B. Upon any Liquidation Event, immediately after the holders of Series A
Convertible Preferred Stock and holders of any class of stock ranking equally
with the Series A Convertible Preferred Stock have been paid in full pursuant to
subsection 3A above, the remaining net assets of the Corporation available for
distribution shall be distributed ratably among the holders of the shares of
Common Stock.

 

3C. Written notice of such liquidation, dissolution or winding up, stating a
payment date and the place where said payments shall be made, shall be given by
mail, postage prepaid, or by facsimile to non-U.S. residents, not less than 20
days prior to the payment date stated therein, to the holders of record of
Series A Convertible Preferred Stock, such notice to be addressed to each such
holder at its address as shown by the records of the Corporation.

 

3D. The (x) consolidation or merger of the Corporation into or with any other
entity or entities (except a consolidation or merger into a Subsidiary or merger
in which the Corporation is the surviving corporation and the holders of the
Corporation’s voting stock outstanding immediately prior to the transaction
constitute the holders of a majority of the voting stock outstanding immediately
following the transaction), or (y) the sale or transfer by the Corporation of
all or substantially all its assets, or (z) the sale, exchange or transfer by
the Corporation’s stockholders, in a single transaction or series of related
transactions, of capital stock representing a majority of the voting power at
elections of directors of the Corporation shall be deemed to be a Liquidation
Event within the meaning of the provisions of this paragraph 3 (subject to the
provisions of this paragraph 3 and not the provisions of subparagraph 5G hereof,
unless subparagraph 5G is elected in the following proviso); provided, however,
that the holders of at least a majority in interest of the then outstanding
shares of Series A Convertible Preferred Stock shall have the right to elect the
benefits of the provisions of subparagraph 5G in lieu of receiving payment in
liquidation, dissolution or winding up of the Corporation pursuant to this
paragraph 3.

 

3E. Whenever the distribution provided for in this paragraph 3 shall be payable
in property other than cash, the value of such distribution shall be the fair
market value of such property as determined in good faith by the Board of
Directors of the Corporation.

 

3F. The Corporation shall not effect any transaction constituting a deemed
Liquidation Event pursuant to subparagraph 3D above unless (i) the agreement or
plan of merger or consolidation provides that the consideration payable to the
stockholders of the Corporation shall be allocated among the holders of capital
stock of the Corporation in accordance with subparagraphs 3A and 3B above or
(ii) the holders of

 

- 3 -



--------------------------------------------------------------------------------

at least a majority in interest of the shares of Series A Convertible Preferred
Stock specifically consent in writing to the allocation of such consideration in
a manner different from that provided in subparagraphs 3A and 3B above.

 

3G. In the event of a deemed Liquidation Event pursuant to subparagraph 3D
above, if the Corporation does not effect a dissolution of the Corporation under
the Delaware General Corporation Law within 60 days after such deemed
Liquidation Event, then (i) the Corporation shall deliver a written notice to
each holder of Series A Convertible Preferred Stock no later than the 60th day
after the deemed Liquidation Event advising such holders of their right (and the
requirements to be met to secure such right) pursuant to the terms of the
following clause (ii) to require the redemption of such shares of Series A
Convertible Preferred Stock, and (ii) if the holders of shares of Series A
Convertible Preferred Stock representing at least a majority in interest of the
votes represented by the then outstanding shares of Preferred Stock so request
in a written instrument delivered to the Corporation not later than 75 days
after such deemed Liquidation Event, the Corporation shall use the consideration
received by the Corporation for such deemed Liquidation Event (net of any
liabilities associated with the assets sold, as determined in good faith by the
Board of Directors of the Corporation), to the extent legally available therefor
(the “Net Proceeds”), to redeem, on the 90th day after such deemed Liquidation
Event (the “Liquidation Redemption Date”), all outstanding shares of Series A
Convertible Preferred Stock at a price per share equal to the maximum amount
payable to each holder of Series A Convertible Preferred Stock pursuant to
subparagraph 3A as of the date of the deemed Liquidation Event. If the Net
Proceeds are not sufficient to so redeem all outstanding shares of Series A
Convertible Preferred Stock, the Corporation shall redeem a pro rata portion
(based on the aggregate amounts that would have been payable on redemption of
the Series A Convertible Preferred Stock) of each holder’s shares of Series A
Convertible Preferred Stock out of the Net Proceeds. Prior to the distribution
or redemption provided for in this subparagraph 3G, the Corporation shall not
expend or dissipate the consideration received for such deemed Liquidation
Event, except to discharge expenses incurred in the ordinary course of business.

 

4. Restrictions. At any time when shares of Series A Convertible Preferred Stock
are outstanding, except where the vote or written consent of the holders of a
greater number of shares of the Corporation is required by law or by the
Certificate of Incorporation, and in addition to any other vote required by law
or the Certificate of Incorporation, without the written consent of the holders
of at least a majority in interest of the then outstanding shares of Series A
Convertible Preferred Stock, given in writing or by vote at a meeting,
consenting or voting (as the case may be) separately as one series, the
Corporation will not:

 

(a) Amend, alter or repeal any provision of, or add any provision to, its
Certificate of Incorporation (by means of amendment or by merger, consolidation
or otherwise) or By-laws to change the rights of the Series A Convertible
Preferred Stock or to increase or decrease the number of authorized shares of
Series A Convertible Preferred Stock;

 

- 4 -



--------------------------------------------------------------------------------

(b) Create or authorize the creation of any additional class or series of shares
of stock which ranks senior to the Series A Convertible Preferred Stock as to
dividends or the distribution of assets on the liquidation, dissolution or
winding up of the Corporation, or increase the authorized amount of any
additional class or series of shares of stock which ranks senior to such Series
A Convertible Preferred Stock as to dividends or the distribution of assets on
the liquidation, dissolution or winding up of the Corporation, or create or
authorize any obligation or security convertible into shares of any series of
Preferred Stock or into shares of any other class or series of stock which ranks
senior to such Series A Convertible Preferred Stock as to dividends or the
distribution of assets on the liquidation, dissolution or winding up of the
Corporation, whether any such creation, authorization or increase shall be by
means of amendment to the Certificate of Incorporation or by merger,
consolidation or otherwise;

 

(c) Create, or authorize the creation of, or issue, or authorize the issuance
of, any debt security of the Corporation which by its terms is convertible into
or exchangeable for any equity security of the Corporation or any security of
the Corporation which is a combination of debt and equity, if such equity
security ranks senior to the Series A Convertible Preferred Stock as to
dividends or the distribution of assets on the liquidation, dissolution or
winding up of the Corporation;

 

(d) Purchase or redeem, or set aside any sums for the purchase or redemption of,
or pay any dividend or make any distribution on, any shares of stock other than
the Series A Convertible Preferred Stock, except for dividends or other
distributions payable on the Common Stock solely in the form of additional
shares of Common Stock and other than shares of Common Stock repurchased from
employees, advisors, officers, directors or consultants or service providers of
the Corporation at the original purchase price thereof (not to exceed an
aggregate amount of $100,000);

 

(e) Increase the number of Reserved Employee Shares (as defined in paragraph 6
hereof) by more than an aggregate of 500,000 shares; or

 

(f) Change the nature of the Corporation’s business.

 

5. Conversion of the Series A Convertible Preferred Stock. The holders of shares
of Series A Convertible Preferred Stock shall have the following conversion
rights:

 

5A. Right to Convert. Subject to the terms and conditions of this paragraph 5,
the holder of any share or shares of Series A Convertible Preferred Stock shall
have the right, at its option at any time, to convert any such shares of Series
A Convertible Preferred Stock (except that upon any liquidation of the
Corporation the right of conversion shall terminate at the close of business on
the business day fixed for payment of the amounts distributable on the Series A
Convertible Preferred Stock) into

 

- 5 -



--------------------------------------------------------------------------------

such number of fully paid and nonassessable shares of Common Stock as is
obtained by (i) multiplying the number of shares of Series A Convertible
Preferred Stock so to be converted by $6.3868 and (ii) dividing the result by
the conversion price of $6.3868 per share or in case an adjustment of such price
has taken place pursuant to the further provisions of this paragraph 5, then by
the conversion price as last adjusted and in effect at the date any share or
shares of Series A Convertible Preferred Stock are surrendered for conversion
(such price, or such price as last adjusted, being referred to as the “Series A
Conversion Price”). Such rights of conversion shall be exercised by the holder
thereof by giving written notice that the holder elects to convert a stated
number of shares of Series A Convertible Preferred Stock into Common Stock and
by surrender of a certificate or certificates for the shares so to be converted
to the Corporation at its principal office (or such other office or agency of
the Corporation as the Corporation may designate by notice in writing to the
holders of the Series A Convertible Preferred Stock) at any time during its
usual business hours on the date set forth in such notice, together with a
statement of the name or names (with address) in which the certificate or
certificates for shares of Common Stock shall be issued. Notwithstanding any
other provisions hereof, if a conversion of Series A Convertible Preferred Stock
is to be made in connection with any transaction affecting the Corporation, the
conversion of any shares of Series A Convertible Preferred Stock, may, at the
election of the holder thereof, be conditioned upon the consummation of such
transaction, in which case such conversion shall not be deemed to be effective
until such transaction has been consummated, subject in all events to the terms
hereof applicable to such transaction.

 

5B. Issuance of Certificates; Time Conversion Effected. Promptly after the
receipt of the written notice referred to in paragraph 5A and surrender of the
certificate or certificates for the share or shares of Series A Convertible
Preferred Stock to be converted, the Corporation shall issue and deliver, or
cause to be issued and delivered, to the holder, registered in such name or
names as such holder may direct, a certificate or certificates for the number of
whole shares of Common Stock issuable upon the conversion of such share or
shares of Series A Convertible Preferred Stock. To the extent permitted by law,
such conversion shall be deemed to have been effected and the Series A
Conversion Price shall be determined as of the close of business on the date on
which such written notice shall have been received by the Corporation and the
certificate or certificates for such share or shares shall have been surrendered
as aforesaid, and at such time the rights of the holder of such share or shares
of Series A Convertible Preferred Stock shall cease, and the person or persons
in whose name or names any certificate or certificates for shares of Common
Stock shall be issuable upon such conversion shall be deemed to have become the
holder or holders of record of the shares represented thereby.

 

5C. Fractional Shares; Partial Conversion. No fractional shares shall be issued
upon conversion of Series A Convertible Preferred Stock into Common Stock and no
payment or adjustment shall be made upon any such conversion with respect to any
cash dividends previously payable on the Common Stock issued upon such
conversion. In case the number of shares of Series A Convertible Preferred Stock
represented by the certificate or certificates surrendered pursuant to paragraph
5A

 

- 6 -



--------------------------------------------------------------------------------

exceeds the number of shares converted, the Corporation shall, upon such
conversion, execute and deliver to the holder, at the expense of the
Corporation, a new certificate or certificates for the number of shares of
Series A Convertible Preferred Stock represented by the certificate or
certificates surrendered which are not to be converted. If any fractional share
of Common Stock would, except for the provisions of the first sentence of this
paragraph 5C, be delivered upon such conversion, the Corporation, in lieu of
delivering such fractional share, shall pay to the holder surrendering the
Series A Convertible Preferred Stock for conversion an amount in cash equal to
the current market price of such fractional share as determined in good faith by
the Board of Directors of the Corporation, and based upon the aggregate number
of shares of Series A Convertible Preferred Stock surrendered by any one holder.

 

5D. Adjustment of Series A Conversion Price Upon Issuance of Common Stock.
Except as provided in paragraphs 5E and 5F, if and whenever the Corporation
shall issue or sell, or is, in accordance with subparagraphs 5D(1) through
5D(7), deemed to have issued or sold, any shares of Common Stock for a
consideration per share less than the Series A Conversion Price (the “Applicable
Conversion Price”) in effect immediately prior to the time of such issue or
sale, (such number being appropriately adjusted to reflect the occurrence of any
event described in paragraph 5F), then, forthwith upon such issue or sale, the
Applicable Conversion Price shall be reduced to the price determined by dividing
(i) an amount equal to the sum of (a) the number of shares of Common Stock
outstanding immediately prior to such issue or sale (including, for this
purpose, shares of Common Stock issuable upon conversion of the Series A
Convertible Preferred Stock) multiplied by the then existing Applicable
Conversion Price and (b) the consideration, if any, received by the Corporation
upon such issue or sale, by (ii) an amount equal to the sum of (a) the total
number of shares of Common Stock outstanding immediately prior to such issue or
sale (including, for this purpose, shares of Common Stock issuable upon
conversion of the Series A Convertible Preferred Stock) and (b) the total number
of shares of Common Stock issuable in such issue or sale.

 

For purposes of this paragraph 5D, the following subparagraphs 5D(1) to 5D(7)
shall also be applicable:

 

5D(1) Issuance of Rights or Options. In case at any time the Corporation shall
in any manner grant (whether directly or by assumption in a merger or otherwise)
any warrants or other rights to subscribe for or to purchase, or any options for
the purchase of, Common Stock or any stock or security convertible into or
exchangeable for Common Stock (such warrants, rights or options being called
“Options” and such convertible or exchangeable stock or securities being called
“Convertible Securities”) whether or not such Options or the right to convert or
exchange any such Convertible Securities are immediately exercisable, and the
price per share for which Common Stock is issuable upon the exercise of such
Options or upon the conversion or exchange of such Convertible Securities
(determined by dividing (i) the total amount, if any, received or receivable by
the Corporation as consideration for the granting of such Options, plus the
minimum aggregate amount of additional consideration payable to the Corporation
upon the exercise of all such

 

- 7 -



--------------------------------------------------------------------------------

Options, plus, in the case of such Options which relate to Convertible
Securities, the minimum aggregate amount of additional consideration, if any,
payable upon the issue or sale of such Convertible Securities and upon the
conversion or exchange thereof, by (ii) the total maximum number of shares of
Common Stock issuable upon the exercise of such Options or upon the conversion
or exchange of all such Convertible Securities issuable upon the exercise of
such Options) shall be less than the Series A Conversion Price in effect
immediately prior to the time of the granting of such Options, then the total
maximum number of shares of Common Stock issuable upon the exercise of such
Options or upon conversion or exchange of the total maximum amount of such
Convertible Securities issuable upon the exercise of such Options shall be
deemed to have been issued for such price per share as of the date of granting
of such Options or the issuance of such Convertible Securities and thereafter
shall be deemed to be outstanding. Except as otherwise provided in subparagraph
5D(3), no adjustment of the Series A Conversion Price shall be made upon the
actual issue of such Common Stock or of such Convertible Securities upon
exercise of such Options or upon the actual issue of such Common Stock upon
conversion or exchange of such Convertible Securities.

 

5D(2) Issuance of Convertible Securities. In case the Corporation shall in any
manner issue (whether directly or by assumption in a merger or otherwise) or
sell any Convertible Securities, whether or not the rights to exchange or
convert any such Convertible Securities are immediately exercisable, and the
price per share for which Common Stock is issuable upon such conversion or
exchange (determined by dividing (i) the total amount received or receivable by
the Corporation as consideration for the issue or sale of such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Corporation upon the conversion or exchange thereof, by (ii)
the total maximum number of shares of Common Stock issuable upon the conversion
or exchange of all such Convertible Securities) shall be less than the Series A
Conversion Price in effect immediately prior to the time of such issue or sale,
then the total maximum number of shares of Common Stock issuable upon conversion
or exchange of all such Convertible Securities shall be deemed to have been
issued for such price per share as of the date of the issue or sale of such
Convertible Securities and thereafter shall be deemed to be outstanding,
provided that (a) except as otherwise provided in subparagraph 5D(3), no
adjustment of the Series A Conversion Price shall be made upon the actual issue
of such Common Stock upon conversion or exchange of such Convertible Securities
and (b) if any such issue or sale of such Convertible Securities is made upon
exercise of any Options to purchase any such Convertible Securities for which
adjustments of the Series A Conversion Price have been or are to be made
pursuant to other provisions of this paragraph 5D, no further adjustment of the
Series A Conversion Price shall be made by reason of such issue or sale.

 

5D(3) Change in Option Price or Conversion Rate. Upon the happening of any of
the following events, namely, if the purchase price provided for in any Option
referred to in subparagraph 5D(1), the additional consideration, if any, payable
upon the conversion or exchange of any Convertible Securities referred to in

 

- 8 -



--------------------------------------------------------------------------------

subparagraph 5D(1) or 5D(2), or the rate at which Convertible Securities
referred to in subparagraph 5D(1) or 5D(2) are convertible into or exchangeable
for Common Stock shall change at any time (including, but not limited to,
changes under or by reason of provisions designed to protect against dilution),
the Series A Conversion Price in effect at the time of such event shall
forthwith be readjusted (in each case by an amount equal to not less than one
cent ($.01)) to the Series A Conversion Price which would have been in effect at
such time had such Options or Convertible Securities still outstanding provided
for such changed purchase price, additional consideration or conversion rate, as
the case may be, at the time initially granted, issued or sold; and on the
expiration of any such Option or the termination of any such right to convert or
exchange such Convertible Securities, the Series A Conversion Price then in
effect hereunder shall forthwith be increased to the Conversion Price which
would have been in effect at the time of such expiration or termination had such
Option or Convertible Securities, to the extent outstanding immediately prior to
such expiration or termination, never been issued.

 

5D(4) Stock Dividends. In case the Corporation shall declare a dividend or make
any other distribution upon any stock of the Corporation payable in Common Stock
(except for the issue of stock dividends or distributions upon the outstanding
Common Stock for which adjustment is made pursuant to paragraph 5F), Options or
Convertible Securities, any Common Stock, Options or Convertible Securities, as
the case may be, issuable in payment of such dividend or distribution shall be
deemed to have been issued or sold without consideration.

 

5D(5) Consideration for Stock. In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the amount received by the Corporation
therefor, without deduction therefrom of any expenses incurred or any
underwriting commissions or concessions paid or allowed by the Corporation in
connection therewith. In case any shares of Common Stock, Options or Convertible
Securities shall be issued or sold for a consideration other than cash, the
amount of the consideration other than cash received by the Corporation shall be
deemed to be the fair value of such consideration as determined in good faith by
the Board of Directors of the Corporation, without deduction of any expenses
incurred or any underwriting commissions or concessions paid or allowed by the
Corporation in connection therewith. In case any Options shall be issued in
connection with the issue and sale of other securities of the Corporation,
together comprising one integral transaction in which no specific consideration
is allocated to such Options by the parties thereto, such Options shall be
deemed to have been issued for such consideration as determined in good faith by
the Board of Directors of the Corporation.

 

5D(6) Record Date. In case the Corporation shall take a record of the holders of
its Common Stock for the purpose of entitling them (i) to receive a dividend or
other distribution payable in Common Stock, Options or Convertible Securities or
(ii) to subscribe for or purchase Common Stock, Options or

 

- 9 -



--------------------------------------------------------------------------------

Convertible Securities, then such record date shall be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

5D(7) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Corporation, and the disposition of any such shares shall be considered an issue
or sale of Common Stock for the purpose of this paragraph 5D.

 

5E. Certain Issues of Common Stock Excepted. Anything herein to the contrary
notwithstanding, the Corporation shall not be required to make any adjustment of
the Series A Conversion Price in the case of the issuance of (i) shares of
Common Stock issuable upon conversion of the Preferred Stock, and (ii) Reserved
Employee Shares (as defined in paragraph 6 hereof).

 

5F. Subdivision or Combination of Common Stock. In case the Corporation shall at
any time subdivide (by any stock split, stock dividend or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the Series A
Conversion Price in effect immediately prior to such subdivision shall be
proportionately reduced, and, conversely, in case the outstanding shares of
Common Stock shall be combined into a smaller number of shares, the Series A
Conversion Price in effect immediately prior to such combination shall be
proportionately increased.

 

5G. Reorganization or Reclassification. If any capital reorganization,
reclassification, recapitalization, consolidation, merger, sale of all or
substantially all of the Corporation’s assets or other similar transaction (any
such transaction being referred to herein as an “Organic Change”) shall be
effected in such a way that holders of Common Stock shall be entitled to receive
(either directly or upon subsequent liquidation) stock, securities or assets
with respect to or in exchange for Common Stock, then, as a condition of such
Organic Change, lawful and adequate provisions shall be made whereby each holder
of a share or shares of Series A Convertible Preferred Stock shall thereupon
have the right to receive, upon the basis and upon the terms and conditions
specified herein and in lieu of or in addition to, as the case may be, the
shares of Common Stock immediately theretofore receivable upon the conversion of
such share or shares of Series A Convertible Preferred Stock such shares of
stock, securities or assets as may be issued or payable with respect to or in
exchange for a number of outstanding shares of such Common Stock equal to the
number of shares of such Common Stock immediately theretofore receivable upon
such conversion had such Organic Change not taken place, and in any case of a
reorganization or reclassification only appropriate provisions shall be made
with respect to the rights and interests of such holder to the end that the
provisions hereof (including without limitation provisions for adjustments of
the Series A Conversion Price) shall thereafter be applicable, as nearly as may
be, in relation to any shares of stock, securities or assets thereafter
deliverable upon the exercise of such conversion rights.

 

- 10 -



--------------------------------------------------------------------------------

5H. Notice of Adjustment. Upon any adjustment of the Series A Conversion Price,
then and in each such case the Corporation shall give written notice thereof, by
first class mail, postage prepaid, or by facsimile transmission to non-U.S.
residents, addressed to each holder of shares of Series A Convertible Preferred
Stock at the address of such holder as shown on the books of the Corporation,
which notice shall state the Series A Conversion Price, as applicable, resulting
from such adjustment, setting forth in reasonable detail the method upon which
such calculation is based.

 

5I. Other Notices. In case at any time:

 

(1) the Corporation shall declare any dividend upon its Common Stock payable in
cash or stock or make any other distribution to the holders of its Common Stock;

 

(2) the Corporation shall offer for subscription pro rata to the holders of its
Common Stock any additional shares of stock of any class or other rights;

 

(3) there shall be any capital reorganization or reclassification of the capital
stock of the Corporation, or a consolidation or merger of the Corporation with
or into, or a sale of all or substantially all its assets to, another entity or
entities; or

 

(4) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Corporation;

 

then, in any one or more of said cases, the Corporation shall give, by first
class mail, postage prepaid, or by facsimile transmission to non-U.S. residents,
addressed to each holder of any shares of Preferred Stock at the address of such
holder as shown on the books of the Corporation, (a) at least 20 days’ prior
written notice of the date on which the books of the Corporation shall close or
a record shall be taken for such dividend, distribution or subscription rights
or for determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, and (b) in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding up, at least 20
days’ prior written notice of the date when the same shall take place. Such
notice in accordance with the foregoing clause (a) shall also specify, in the
case of any such dividend, distribution or subscription rights, the date on
which the holders of Common Stock shall be entitled thereto and such notice in
accordance with the foregoing clause (b) shall also specify the date on which
the holders of Common Stock shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up, as the case may be.

 

5J. Stock to be Reserved. The Corporation will at all times reserve and keep
available out of its authorized Common Stock, solely for the purpose of issuance
upon the conversion of Series A Convertible Preferred Stock as herein provided,
such number of shares of Common Stock as shall then be issuable upon the
conversion of

 

- 11 -



--------------------------------------------------------------------------------

all outstanding shares of Series A Convertible Preferred Stock. The Corporation
covenants that all shares of Common Stock which shall be so issued shall be duly
and validly issued and fully paid and nonassessable and free from all taxes,
liens and charges with respect to the issue thereof, and, without limiting the
generality of the foregoing, the Corporation covenants that it will from time to
time take all such action as may be requisite to assure that the par value per
share of the Common Stock is at all times equal to or less than the Series A
Conversion Price in effect at the time. The Corporation will take all such
action as may be necessary to assure that all such shares of Common Stock may be
so issued without violation of any applicable law or regulation, or of any
requirement of any national securities exchange upon which the Common Stock may
be listed.

 

5K. No Reissuance of Series A Convertible Preferred Stock. Shares of Series A
Convertible Preferred Stock which are converted into shares of Common Stock as
provided herein shall not be reissued.

 

5L. Issue Tax. The issuance of certificates for shares of Common Stock upon
conversion of Series A Convertible Preferred Stock shall be made without charge
to the holders thereof for any issuance tax in respect thereof, provided that
the Corporation shall not be required to pay any tax which may be payable in
respect of any transfer involved in the issuance and delivery of any certificate
in a name other than that of the holder of the Series A Convertible Preferred
Stock which is being converted.

 

5M. Closing of Books. The Corporation will at no time close its transfer books
against the transfer of any shares of Series A Convertible Preferred Stock or of
any shares of Common Stock issued or issuable upon the conversion of any shares
of Series A Convertible Preferred Stock, in any manner which interferes with the
timely conversion of such Series A Convertible Preferred Stock except as may
otherwise be required to comply with applicable securities laws.

 

5N. Definition of Common Stock. As used in this paragraph 5, the term “Common
Stock” shall mean and include the Corporation’s authorized Common Stock, par
value $.001 per share, as constituted on the date of filing of these terms of
the Preferred Stock, and shall also include any capital stock of any class of
the Corporation thereafter authorized which shall neither be limited to a fixed
sum or percentage of par value in respect of the rights of the holders thereof
to participate in dividends nor entitled to a preference in the distribution of
assets upon the voluntary or involuntary liquidation, dissolution or winding up
of the Corporation; provided that the shares of Common Stock receivable upon
conversion of shares of Series A Convertible Preferred Stock shall include only
shares designated as Common Stock of the Corporation on the date of filing of
this instrument, or in case of any reorganization or reclassification of the
outstanding shares thereof, the stock, securities or assets provided for in
subparagraph 5G.

 

5O. Mandatory Conversion. All outstanding shares of Series A Convertible
Preferred Stock shall automatically convert to shares of Common Stock effective
upon the closing of a firm commitment underwritten public offering of shares of

 

- 12 -



--------------------------------------------------------------------------------

Common Stock in which (i) the aggregate net proceeds from such offering to the
Corporation shall be at least $80,000,000 and (ii) the price paid by the public
for such shares shall be at least $12.75 (appropriately adjusted to reflect the
occurrence of any event described in paragraph 5F).

 

6. Definitions. As used herein, the following terms shall have the following
meanings:

 

(a) The term “Reserved Employee Shares” shall mean shares of Common Stock
reserved by the Corporation from time to time for (i) the sale of shares of
Common Stock to employees, consultants or non-employee directors (other than
representatives of the holders of Preferred Stock) of the Corporation or (ii)
the issuance and/or exercise of options to purchase Common Stock granted to
employees, consultants or non-employee directors (other than representatives of
the holders of Preferred Stock) of the Corporation, not to exceed in the
aggregate 740,000 shares (appropriately adjusted to reflect an event described
in paragraph 5F hereof) of Common Stock after the date hereof (provided that any
options for such shares that expire or terminate unexercised or any restricted
stock repurchased by the Corporation at cost shall not be counted toward such
maximum number unless and until such shares are regranted as new stock grants
(or as new options)).

 

(b) The term “Subsidiary” shall mean any corporation, partnership, trust or
other entity of which the Corporation and/or any of its other subsidiaries
directly or indirectly owns at the time a majority of the outstanding shares of
every class of equity security of such corporation, partnership, trust or other
entity.

 

7. Common Stock.

 

(a) All preferences, voting powers, relative, participating, optional or other
special rights and privileges, and qualifications, limitations, or restrictions
of the Common Stock are expressly made subject to those that may be fixed with
respect to any shares of Preferred Stock.

 

(b) The number of authorized shares of Common Stock may be increased or
decreased (but not below the number of shares thereof then outstanding) by the
affirmative vote of the holders of a majority of the stock of the Corporation
entitled to vote, irrespective of the provisions of Section 242(b)(2) of the
General Corporation Law of Delaware”

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Amendment to
be signed by its President this 6th day of July, 2005.

 

CASA SYSTEMS, INC.

By:

 

/s/ Jerry Guo

   

Jerry Guo

   

President

 

- 14 -



--------------------------------------------------------------------------------

 

Exhibit 2.03B

 

Opinion of Wilmer Cutler Pickering Hale and Dorr LLP



--------------------------------------------------------------------------------

WILMER CUTLER PICKERING

    HALE AND DORR LLP

 

     60 STATE STREET
BOSTON, MA 02109
+ 1 617 526 6000
+ 1 617 526 5000 fax
wilmerhale.com

 

July 6, 2005

 

SeaChange International, Inc.

124 Acton Street

Maynard, MA 01754

 

Re: Series A Convertible Preferred Stock Financing of Casa Systems, Inc.

 

Ladies and Gentlemen:

 

This opinion is being furnished pursuant to Section 2.03(b) of the Series A
Convertible Preferred Stock Purchase Agreement, dated as of July 6, 2005 (the
“Agreement”), by and between Casa Systems, Inc., a Delaware corporation (the
“Company”), and SeaChange International, Inc., a Delaware corporation (the
“Purchaser”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings ascribed to them in the Agreement.

 

We have acted as counsel to the Company in connection with the preparation,
execution and delivery of the Agreement. As such counsel, we have examined and
are familiar with and have relied upon the following documents:

 

  (a) the Certificate of Incorporation and By-laws, each as amended and/or
restated to date, of the Company;

 

  (b) a Certificate of the Secretary of State of the State of Delaware, dated
July 1, 2005, attesting to the continued legal existence and corporate good
standing of the Company in the State of Delaware (the “Domestic Certificate”);

 

  (c) a Certificate of the Secretary of the Commonwealth of the Commonwealth of
Massachusetts, dated June 30, 2005, attesting to the good standing and due
qualification of the Company to transact business in the Commonwealth of
Massachusetts (the “Foreign Qualification Certificate”);

 

  (d)

the Agreement, the Investor Rights Agreement dated of even date herewith by and
between the Company and the Purchaser (the “Investor Rights Agreement”), the
Shareholders Agreement dated of even date herewith by and among the Company, the
Purchaser and the Shareholders (as defined therein), the Purchase Option
Agreement dated of even date herewith by and among the Company, the Purchaser
and the Stockholders (as defined therein) and the Registration Rights



--------------------------------------------------------------------------------

SeaChange International, Inc.

July 6, 2005

Page 2

 

 

Agreement (the “Registration Rights Agreement”) dated of even date herewith by
and between the Company and the Purchaser (such agreements are collectively
referred to as the “Transaction Documents”);

 

  (e) a Secretary’s Certificate from the Company, dated as of the date hereof,
attesting to the Company’s charter and by-laws, certain resolutions adopted by
the Board of Directors and stockholders of the Company and the incumbency of
certain officers of the Company;

 

  (f) an Officer’s Certificate from the Company, dated as of the date hereof
(the “Officer’s Certificate”), attesting to the full payment for all outstanding
shares of the Company’s capital stock, and as to certain other matters; and

 

  (g) such other records of meetings, documents, instruments and certificates
(including but not limited to certificates of public officials and officers of
the Company) as we have considered necessary for purposes of this opinion.

 

In our examination of the documents described above, we have assumed the
genuineness of all signatures, the legal capacity of all individual signatories,
the completeness of all corporate and stock records provided to us, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as copies, and the
authenticity of the originals of such latter documents.

 

In rendering this opinion, we have relied, as to all questions of fact material
to this opinion, upon certificates of public officials and officers of the
Company and upon the representations and warranties made by the Purchaser, the
Company and the holders of securities of the Company in the Transaction
Documents. We have not attempted to verify independently such facts. We have not
conducted a search of any electronic databases or the dockets of any court,
administrative or regulatory body, agency or other filing office in any
jurisdiction.

 

For purposes of this opinion, we have assumed that the Transaction Documents
have been duly authorized, executed and delivered by all parties thereto other
than the Company, and that all such other parties have all requisite power and
authority to effect the transactions contemplated by the Transaction Documents.
We have also assumed that each Transaction Document is the valid and binding
obligation of each party thereto other than the Company and is enforceable
against such other parties in accordance with its terms. We do not render any
opinion as to the application of any federal or state law or regulation to the
power, authority or competence of any party to the Transaction Documents other
than the Company.

 

For purposes of this opinion we have assumed that the Board of Directors of the
Company has complied with its fiduciary duties in connection with the
transactions contemplated by the Transaction Documents.

 

Our opinions set forth below are qualified to the extent that they may be
subject to or affected by (i) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws relating to or affecting the
rights of creditors generally, (ii) statutory or decisional law concerning
recourse by creditors to security in the absence of notice or hearing, (iii)
duties and standards imposed on creditors and parties to contracts, including,
without



--------------------------------------------------------------------------------

SeaChange International, Inc.

July 6, 2005

Page 3

 

limitation, requirements of good faith, reasonableness and fair dealing, and
(iv) general equitable principles. We express no opinion as to the availability
of any equitable or specific remedy upon any breach of any of the agreements as
to which we are opining herein, or any of the agreements, documents or
obligations referred to therein, or to the successful assertion of any equitable
defenses, in as much as the availability of such remedies or the success of any
equitable defense may be subject to the discretion of a court. We are expressing
no opinion herein as to the enforceability of (i) Section 9 of the Registration
Rights Agreement, (ii) Section 3 of the Investor Rights Agreement or (iii) any
provision which grants to the Purchaser the right to purchase shares of capital
stock of the Company from the Company in connection with a public offering of
shares by the Company. We are expressing no opinion herein with respect to
compliance by the Company with state securities or “blue sky” laws, or with any
state or federal securities antifraud laws.

 

We also express no opinion herein as to any provision of any agreement (a) which
may be deemed to or construed to waive any right of the Company, (b) to the
effect that rights and remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to or with any other right or remedy
and does not preclude recourse to one or more other rights or remedies, (c)
relating to the effect of invalidity or unenforceability of any provision of the
Transaction Documents on the validity or enforceability of any other provision
thereof, (d) requiring the payment of penalties, consequential damages or
liquidated damages, (e) which is in violation of public policy, including,
without limitation, any provision relating to indemnification and contribution
with respect to securities law matters, (f) purporting to indemnify any person
against his, her or its own negligence or intentional misconduct, (g) which
provides that the terms of the Transaction Documents may not be waived or
modified except in writing or (h) relating to choice of law or consent to
jurisdiction.

 

Our opinions expressed in paragraph 1 below, insofar as they relate to the due
organization, valid existence, due qualification and good standing of the
Company, are based solely on the Domestic Certificate and the Foreign
Qualification Certificate and are limited accordingly, and, as to such matters,
our opinions are rendered as of the respective dates of such certificates. We
express no opinion as to the tax good standing of the Company in any
jurisdiction.

 

Our opinion expressed in paragraph 2 below, insofar as it relates to the full
payment for the outstanding shares of the Company’s capital stock, is based
solely on the Officer’s Certificate and rendered as of the date of such
certificate. Our opinion expressed in paragraph 2 below as to the issued and
outstanding shares of capital stock of the Company is based solely on a review
of the stock record books of the Company, which we assume to be complete and
accurate. Our opinion expressed in paragraph 2 below as to the due and valid
issuance of all outstanding shares of capital stock of the Company is based
solely on a review of the corporate minute books of the Company, which we assume
to be complete and accurate.

 

For purposes of our opinions in paragraphs 5 and 6 below, we have relied upon
representations made by the Purchaser in Section 1.05 of the Agreement, and have
assumed (without any independent investigation) the accuracy of such
representations. For purposes of our opinions in paragraphs 5 and 6 below, we
have also assumed that in connection with the offer and sale of securities to
the Purchaser, neither the Company nor any person acting on its



--------------------------------------------------------------------------------

SeaChange International, Inc.

July 6, 2005

Page 4

 

behalf has engaged in any form of “general solicitation or general advertising”
within the meaning contemplated by Rule 502 (c) of Regulation D.

 

We are opining herein solely as to the state laws of the Commonwealth of
Massachusetts, the Delaware General Corporation Law statute and the federal laws
of the United States of America. To the extent that any other laws govern any of
the matters as to which we are opining below, we have assumed, with your
permission and without independent investigation, that such laws are identical
to the state laws of the Commonwealth of Massachusetts, and we express no
opinion as to whether such assumption is reasonable or correct.

 

For purposes of our opinions rendered below, we have assumed that the facts and
law governing the future performance by the Company of its obligations under the
Transaction Documents will be identical to the facts and law governing its
performance on the date of this opinion.

 

Based upon and subject to the foregoing, we are of the opinion that:

 

  1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to conduct its business as it is, to our knowledge,
currently conducted, to enter into and perform its obligations under the
Transaction Documents, and to carry out the transactions contemplated by the
Transaction Documents. The Company is duly qualified to do business and is in
good standing in the Commonwealth of Massachusetts.

 

  2. The authorized capital stock of the Company on the date hereof consists of
(i) 7,300,000 shares of Common Stock, $.001 par value per share (the “Common
Stock”), and (ii) 1,290,679 shares of Preferred Stock, $.001 par value per
share, all of which have been designated as Series A Convertible Preferred Stock
(the “Series A Preferred Stock”). As of the date hereof, without giving effect
to the transactions contemplated by the Agreement, there are (i) 5,212,499
shares of Common Stock of record issued and outstanding and (ii) no shares of
Series A Preferred Stock of record issued or outstanding. The currently
outstanding shares of capital stock of the Company have been duly authorized and
validly issued and are fully paid and nonassessable. The Series A Preferred
Stock has the respective rights, preferences and privileges stated in the
Amended and Restated Certificate of Incorporation, as amended to date, of the
Company

 

  3. The Series A Preferred Shares, and the shares of Common Stock issuable upon
conversion of the Series A Preferred Shares, have been duly authorized or
reserved for issuance by all necessary corporate action on the part of the
Company; and the Series A Preferred Shares, when issued, sold and delivered
against payment therefor in accordance with the provisions of the Agreement, and
the shares of Common Stock issuable upon conversion of the Series A Preferred
Shares, when issued upon such conversion, will be duly and validly issued, fully
paid and non-assessable.



--------------------------------------------------------------------------------

SeaChange International, Inc.

July 6, 2005

Page 5

 

  4. The execution and delivery by the Company of the Transaction Documents, and
the consummation by the Company of the transactions contemplated thereby, have
been duly authorized by all necessary corporate action on the part of the
Company, and the Transaction Documents have been duly executed and delivered by
the Company. Each of the Transaction Documents constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

 

  5. The execution and delivery by the Company of the Transaction Documents, and
the consummation by the Company of the transactions contemplated thereby, do not
(a) violate the provisions of any U.S. federal or Massachusetts state law, rule
or regulation applicable to the Company or the Delaware General Corporation Law
statute; (b) violate the provisions of the Company’s Certificate of
Incorporation or By-laws, each as amended to date; (c) violate any judgment,
decree, order or award of any court, governmental body or arbitrator
specifically naming the Company of which we are aware; or (d) with or without
notice and/or the passage of time, conflict with or result in the breach or
termination of any term or provision of, or constitute a default under, or cause
any acceleration under, or cause the creation of any lien, charge or encumbrance
upon the properties or assets of the Company pursuant to, any agreement to which
the Company is a party and which is listed as on Schedule 3.24 to the Agreement.

 

  6. Based in part on the representations of each of the Purchaser in Section
1.05 of the Agreement, the offer, issuance and sale of the Series A Preferred
Shares pursuant to the Agreement are exempt from registration under the
Securities Act of 1933, as amended.

 

This opinion is provided to the Purchaser as a legal opinion only and not as a
guaranty or warranty of the matters discussed herein. This opinion is based upon
currently existing statutes, rules, regulations and judicial decisions and is
rendered as of the date hereof, and we disclaim any obligation to advise you of
any change in any of the foregoing sources of law or subsequent developments in
law or changes in facts or circumstances which might affect any matters or
opinions set forth herein.

 

This opinion is rendered only to the Purchaser and is solely for the benefit of
the Purchaser in connection with the transactions contemplated by the
Transaction Documents. This opinion may not be relied upon by the Purchaser for
any other purpose, nor may this opinion be provided to, quoted to or relied upon
by any other person or entity for any purpose without our prior written consent.

 

Very truly yours,

 

WILMER CUTLER PICKERING

HALE AND DORR LLP

By:  

       

Michael D. Bain, a Partner



--------------------------------------------------------------------------------

 

Exhibit 2.03H

 

Shareholders Agreement



--------------------------------------------------------------------------------

 

SHAREHOLDERS AGREEMENT

 

AGREEMENT, made as of July 6, 2005, by and among Casa Systems, Inc., having a
principal office at 500 Clark Road, Tewksbury, MA 01876, a Delaware corporation
(the “Company”), the individuals whose names are set forth on Exhibit A attached
hereto (collectively the “Shareholders” and individually a “Shareholder”), the
individuals whose names are set forth on Exhibit B attached hereto (the
“Optionholders”), and SeaChange International, Inc., having its principal office
at 124 Acton Street, Maynard, MA 01754, a Delaware corporation (“SeaChange”).

 

WHEREAS, the Shareholders are the holders of all of the outstanding shares of
common stock, $.001 par value per share (“Common Stock”), representing all of
the outstanding Common Stock of the Company;

 

WHEREAS, each of the Shareholders entered into stock restriction agreements with
the Company (collectively, the “Stock Restriction Agreements”), pursuant to
which, among other rights and privileges, the Company was granted a right of
first refusal with respect to the disposition of the shares acquired by the
Shareholders pursuant to the Stock Restriction Agreements (the “Company’s Right
of First Refusal”);

 

WHEREAS, the Optionholders hold options that are or may become exercisable for
shares of Common Stock (the “Options”);

 

WHEREAS, SeaChange is purchasing 1,290,679 shares of the Series A Convertible
Preferred Stock, $.001 par value per share ( “Series A Preferred Stock”), of the
Company on the date hereof; and

 

WHEREAS, the Shareholders, the Optionholders and SeaChange desire to place
certain restrictions on dispositions of Shares (as defined below) held or to be
held by the parties and the parties are willing to execute this Agreement and to
be bound by the provisions hereof;

 

NOW, THEREFORE, in consideration of the foregoing, the agreements set forth
below, and the parties’ desire to provide for continuity of ownership of the
Company to further the interests of the Company and its present and future
stockholders, the parties hereby agree with each other as follows:

 

1. Certain Defined Terms. As used in this Agreement, the following terms shall
have the following respective meanings:

 

(a) “Stock” shall mean and include all shares of Common Stock and Series A
Preferred Stock, and all other securities of the Company which may be issued in
exchange for or in respect of shares of Common Stock and Series A Preferred
Stock (whether by way of conversion, stock split, stock dividend, combination,
reclassification, reorganization, or any other means).



--------------------------------------------------------------------------------

(b) “Shares” shall mean and include all shares of Stock now owned or hereafter
acquired by the Shareholders, the Optionholders and SeaChange.

 

2. Prohibited Transfers. The Shareholders shall not sell, assign, transfer,
pledge, hypothecate, mortgage, encumber or dispose of all or any of their Shares
except (a) to the Company as set forth in the Stock Restriction Agreements or
(b) as expressly provided in this Agreement. Notwithstanding the foregoing, a
Shareholder may transfer all or any of his Shares without compliance with the
provisions of Sections 3 and 4 hereof (x) by way of gift to any member of his
family or to any trust, partnership, limited liability company or other similar
entity for the benefit of any such family member, provided that any such
transferee shall agree in writing with the Company and SeaChange, as a condition
precedent to such transfer, to be bound by all of the provisions of this
Agreement to the same extent as if such transferee were a Shareholder, or (y) by
will or the laws of descent and distribution, in which event each such
transferee shall be bound by all of the provisions of this Agreement to the same
extent as if such transferee were a Shareholder. As used herein, the word
“family” shall include any spouse, lineal ancestor or descendant, brother or
sister. The provisions of this Agreement shall not apply to the sale of Shares
by any Shareholder to SeaChange pursuant to the Purchase Option Agreement of
even date herewith or to the sale of Shares to the Company.

 

3. Right of First Refusal.

 

(a) Option of SeaChange. If the Company’s Right of First Refusal is not
exercised by the Company with respect to any proposed voluntary, or involuntary
sale or transfer of any Shares held by any Shareholder (the “Selling
Shareholder”), then such Shares (the “Offered Shares”) must be offered for sale
to SeaChange, by written notice to SeaChange (the “Seller’s Notice”) stating the
name and address of the proposed transferee, the number of Offered Shares, the
purchase price, if any, and the terms of the proposed transaction. SeaChange
shall thereupon have the option, but not the obligation, to acquire all of the
Offered Shares, for a price per share (the “Purchase Price”) equal to the price
per share set forth in the Seller’s Notice. Within 15 days (the “Option Period”)
after the giving of the Seller’s Notice, SeaChange shall give written notice to
the Selling Shareholder stating the number of Offered Shares, if any, it elects
to purchase and a date and time (the “Closing Date”) for consummation of the
purchase not fewer than 30 nor more than 60 days after the giving of the
Seller’s Notice. Failure by SeaChange to give such notice within such time
period shall be deemed an election by SeaChange not to exercise such option.

 

(b) Transfer to Third Parties. If SeaChange has not elected to purchase all of
the Offered Shares by the end of the Option Period, the Selling Shareholder may
transfer the Offered Shares at any time during the remainder of the 90-day
period immediately following delivery of the Seller’s Notice, but only upon the
terms and to the transferee stated in the applicable Seller’s Notice and subject
to the provisions of Section 4 hereof. If the Offered Shares are sold pursuant
to this Section 3 to any purchaser who is not a party to this Agreement and, if
then in effect, the Purchase Option Agreement, the purchaser of such Offered
Shares shall execute a counterpart of this Agreement and the Purchase Option
Agreement as a precondition of the purchase of such Offered Shares.

 

- 2 -



--------------------------------------------------------------------------------

(c) Further Restrictions. Any attempted transfer in violation of the terms of
this Agreement shall be ineffective to vest any legal or beneficial interest in
the Shares in any transferee and shall be null and void. Without limiting the
foregoing, any purported transfer in violation hereof shall be ineffective as
against SeaChange, and SeaChange shall have a continuing right and option (but
not an obligation), until this Agreement terminates, to purchase the Shares
purported to be transferred by or for a Selling Shareholder for a price and on
terms the same as those at which such Shares could have been purchased hereunder
at the time of the transfer. In addition to any other legal or equitable rights
that it may have, SeaChange may enforce its rights hereunder by specific
performance to the extent permitted by law. Nevertheless, SeaChange may in any
particular circumstances waive these restrictions on transfer.

 

(d) Termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 3 shall terminate and be of no further force and
effect upon the end of Call Period as defined in the Purchase Option Agreement.

 

4. Co-Sale Right.

 

(a) Upon receipt of a Seller’s Notice, SeaChange shall have the right,
exercisable upon written notice to the Selling Shareholder within fifteen (15)
days after receipt of the Seller’s Notice, to participate in such sale of Stock
on the same terms and conditions. To the extent SeaChange exercises such right
of participation in accordance with the terms and conditions set forth below,
the number of shares of Stock that the Selling Shareholder may sell in the
transaction shall be correspondingly reduced. SeaChange’s co-sale right shall be
subject to the following terms and conditions:

 

(i) SeaChange may sell all or any part of that number of Shares held by
SeaChange that is equal to the product obtained by multiplying (x) the aggregate
number of Shares covered by the Seller’s Notice by (y) a fraction, the numerator
of which is the number of Shares owned by SeaChange at the time of the sale or
transfer and the denominator of which is the combined number of shares of Common
Stock of the Company at the time owned by SeaChange and all Selling
Shareholders.

 

(ii) SeaChange shall effect its participation in the sale by promptly delivering
to the Selling Shareholder for transfer to the prospective purchaser one or more
certificates, properly endorsed for transfer, which represent the type and
number of Shares which SeaChange elects to sell.

 

(iii) For purposes of determining the number of Shares which may be sold
pursuant to this Section 4, all Shares convertible into or exercisable for
Common Stock shall be deemed to have been converted or exercised.

 

- 3 -



--------------------------------------------------------------------------------

(b) The stock certificate or certificates that SeaChange delivers to the Selling
Shareholder pursuant to paragraph 4(a) shall be transferred to the prospective
purchaser in consummation of the sale of the Stock pursuant to the terms and
conditions specified in the Seller’s Notice, and the Selling Shareholder shall
concurrently therewith remit to SeaChange that portion of the sale proceeds to
which SeaChange is entitled by reason of its participation in such sale. To the
extent that any prospective purchaser or purchasers prohibits such assignment or
otherwise refuses to purchase shares or other securities from SeaChange
hereunder, the Selling Shareholder shall not sell to such prospective purchaser
or purchasers any Stock unless and until, simultaneously with such sale, the
Selling Shareholder shall purchase such shares or other securities from
SeaChange.

 

(c) To the extent SeaChange does not elect to participate in the sale of Stock
subject to the Seller’s Notice, the Selling Shareholder may, not later than
ninety (90) days following delivery to the Company and SeaChange of the Seller’s
Notice, conclude a transfer of the Stock covered by the Seller’s Notice as
provided in Section 3(b).

 

(d) Notwithstanding the foregoing, any attempt by a Shareholder to transfer
Stock in violation of Section 3 or 4 hereof shall be void and the Company agrees
it will not effect such a transfer nor will it treat any alleged transferee as
the Shareholder of such shares without the written consent of SeaChange.

 

5. Stock Transfer Record. The Company shall not effect or record any transfer of
Shares in its stock transfer records unless such transfer is in compliance with
the provisions of this Agreement. If a Shareholder desires to make a transfer,
he shall furnish to the Company such evidence of compliance with this Agreement
as may be reasonably required by the Board of Directors of, or counsel for, the
Company.

 

6. Optionholders. Each of the Optionholders hereby agrees that upon exercise of
any Option, the Optionholder exercising such Option shall immediately become a
Shareholder for purposes of this Agreement without any action on the part of the
Optionholder.

 

7. Term. This Agreement shall terminate (i) immediately prior to the closing of
a firm commitment underwritten public offering of shares of Common Stock in
which (A) the aggregate net proceeds from such offering to the Company shall be
at least $80,000,000 and (B) the price paid by the public for such shares shall
be at least $12.75 (appropriately adjusted to reflect any stock dividend, stock
split, combination or other similar recapitalization), or (ii) on the tenth
anniversary of the date of this Agreement, whichever occurs first.

 

8. Remedies of SeaChange.

 

(a) Failure to Deliver Shares to SeaChange. If a Shareholder becomes obligated
to sell any Shares to SeaChange under this Agreement and fails to deliver such
Shares in accordance with the terms of this Agreement, SeaChange, may, its
option, in addition to all other remedies it may have, send to such Shareholder
the purchase price for such Shares as is herein specified. Thereupon, the
Company, upon written notice to such Shareholder, (a) shall cancel on its books
the certificate or certificates representing the Shares to be sold and (b) shall
issue, in

 

- 4 -



--------------------------------------------------------------------------------

lieu thereof, in the name of SeaChange a new certificate or certificates
representing such Shares, and thereupon all of such Shareholder’s rights in and
to such Shares shall terminate.

 

(b) Specific Enforcement. The Shareholders expressly agree that SeaChange will
be irreparably damaged if this Agreement is not specifically enforced. Upon a
material breach or threatened material breach of the terms, covenants and/or
conditions of this Agreement by a Shareholder, SeaChange shall, in addition to
all other remedies, be entitled to a temporary or permanent injunction, without
showing any actual damage, and/or a decree for specific performance, in
accordance with the provisions hereof.

 

9. Legend. Each certificate evidencing any of the Shares shall bear a legend
substantially as follows:

 

“The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with and subject to all the terms and
conditions of a certain Shareholders Agreement dated as of July 5, 2005, a copy
of which the Company will furnish to the holder of this certificate upon request
and without charge.”

 

10. Delivery of Stock and Documents. Upon the closing of any purchase of Shares
pursuant to this Agreement, a Shareholder shall deliver to the purchaser the
certificate or certificates representing the Shares being sold, duly endorsed
for transfer and bearing such documentary stamps, if any, as are necessary, and
such assignments, certificates of authority, tax releases, consents to transfer,
instruments and evidences of title of the Shareholder and of such Shareholder’s
compliance with this Agreement as may be reasonably required by the purchaser
(or by counsel for the purchaser).

 

11. General.

 

(a) Notices. Any and all notices, requests or other communications hereunder
shall be given in writing and delivered in person or sent by registered or
certified mail, return receipt requested, postage prepaid; and such notices
shall be addressed: (i) if to the Company, to the President of the Company at
its principal office; (ii) if to SeaChange, to the Chief Financial Officer at
its principal office; and (iii) if to a Shareholder or Optionholder, to the
address of the Shareholder or Optionholder as reflected in the records of the
Company, unless notice of a change of address is furnished to all parties in the
manner provided in this Section 11(a). Any notice which is required to be made
within a stated period of time shall be considered timely if delivered or mailed
as provided above before midnight of the last day of such period.

 

(b) Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision were omitted.

 

(c) Benefit and Burden; Assigns. This Agreement shall inure to the benefit of,
and shall be binding upon, the parties hereto and their legatees, distributees,
estates, executors, administrators, personal representatives, successors and
assigns, and other legal representatives.

 

- 5 -



--------------------------------------------------------------------------------

(d) Headings. The headings, subheadings and other captions in this Agreement are
for convenience and reference only and shall not be used in interpreting,
construing or enforcing any of the provisions of this Agreement.

 

(e) Existing Agreements. This Agreement does not and shall not be construed to
limit or impair the right of the Company, any Shareholder, any Optionholder or
SeaChange under any other agreement or understanding with respect to the Shares.

 

(f) Entire Agreement; Amendments; Conflicts. This Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof and
neither this Agreement nor any provision hereof may be waived, modified, amended
or terminated except by a written agreement signed by the Company, SeaChange and
the holders of at least two-thirds (2/3) of the Shares held by the Shareholders
and the Optionholders (assuming for such purpose the exercise of all Options
held by the Optionholders). To the extent any term or other provision of any
other indenture, agreement or instrument by which any party hereto is bound
conflicts with this Agreement, this Agreement shall have precedence over such
conflicting term or provision. Notwithstanding anything herein to the contrary,
the Company shall not issue, grant or permit the transfer of any shares of its
Common Stock or Options (other than to SeaChange) unless the recipient of such
shares or Options is or becomes a party to this Agreement as a Shareholder or an
Optionholder (as the case may be) by signing a counterpart or instrument of
adherence hereto in a form reasonably acceptable to SeaChange.

 

(g) Governing Law. This Agreement, and any claims relating to the relationship
of the parties contemplated herein, whether or not arising directly under this
Agreement, shall be governed by the laws of the Commonwealth of Massachusetts
without reference to its conflicts of laws provisions.

 

(h) Waivers. No waiver of any breach or default hereunder shall be considered
valid unless in writing, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.

 

(i) Continuation of Business Relationship. Nothing in this Agreement shall
create an obligation on the Company to continue a Shareholder’s employment, if
any, or other Business Relationship with the Company, such Business Relationship
being defined as a Shareholder or any of its subsidiaries serving in the
capacity of a director and/or active business adviser or ability and willingness
to serve as a director and/or active business adviser to the Company.

 

(j) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Shareholders Agreement has been executed as of the date
and year first above written.

 

COMPANY:

CASA SYSTEMS, INC.

By:

   

Title:

 

President

 

Address:  

 

500 Clark Road

Tewksbury, MA 01876

Attn: President

 

SEACHANGE INTERNATIONAL, INC.

By:

   

Title:

   

 

Address:  

 

124 Acton Street

Maynard, MA 01754

Attn: Chief Financial Officer

 

SHAREHOLDERS:

 

Name:

Address:

OPTIONHOLDER:

 

Name:

Address:

 

- 7 -



--------------------------------------------------------------------------------

 

EXHIBIT A

 

SHAREHOLDERS

 

Name

--------------------------------------------------------------------------------

Jerry Guo

Ruoding Li

Weidong Chen

Douglas Rosich

Xiangming Fang

Shri Rajagopalan

Richard Gullotti

Jun Chang

Peng Luo

Fan Zhang

Brian Pan

Ting Wai Lai

Lucy Xie

Dan Teng

Rongliang Li



--------------------------------------------------------------------------------

 

EXHIBIT B

 

OPTIONHOLDERS

 

Name

--------------------------------------------------------------------------------

Robert Wiley



--------------------------------------------------------------------------------

 

Exhibit 2.03I

 

Investor Rights Agreement



--------------------------------------------------------------------------------

 

CASA SYSTEMS, INC.

 

INVESTOR RIGHTS AGREEMENT

 

This Investor Rights Agreement (this “Agreement”) is made and entered into as of
July 6, 2005 (the “Effective Date”) by and among Casa Systems, Inc., a Delaware
corporation (the “Company”), and SeaChange International, Inc., a Delaware
corporation (the “Investor”).

 

R E C I T A L S

 

A. The Investor has agreed to purchase from the Company, and the Company has
agreed to sell to the Investor, shares of the Company’s Series A Convertible
Preferred Stock, $.001 par value per share (the “Series A Preferred Stock”) on
the terms and conditions set forth in that certain Series A Convertible
Preferred Stock Purchase Agreement, dated of even date herewith by and between
the Company and the Investor (the “Purchase Agreement”).

 

B. The Purchase Agreement provides that the Investor shall be granted certain
information rights, first refusal rights and other rights, all as more fully set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. INFORMATION RIGHTS.

 

1.1 Information and Inspection Rights. The Company covenants and agrees that,
commencing on the date of this Agreement, for so long as the Investor holds at
least 500,000 shares of Series A Preferred Stock issued under the Purchase
Agreement (including, for purposes of this Section 1.1, shares of the Company’s
common stock, $.001 par value (the “Common Stock”) issuable upon conversion of
Series A Preferred Stock), the Company will deliver to the Investor: (a) audited
annual financial statements within 120 days after the end of each fiscal year;
(b) unaudited quarterly financial statements within 45 days of the end of each
fiscal quarter; (c) an annual budget for the following fiscal year within 30
days prior to the end of each fiscal year; and (d) upon the written request by
the Investor, such other information as the Investor shall reasonably request.
The Company further covenants and agrees that, commencing on the date of this
Agreement, for so long as the Investor holds at least 500,000 shares of Series A
Preferred Stock issued under the Purchase Agreement, the Company shall permit
the Investor and such agents as it may designate, at the Investor’s expense, to
visit and inspect any of the properties of the Company and its subsidiaries (if
any), examine their books and take copies and extracts therefrom, discuss the
affairs, finances and accounts of the Company and its subsidiaries with their
officers, employees and public accountants (and the Company hereby authorizes
said accountants to discuss with the Investor and such designees such affairs,
finances and accounts), and consult with and advise the management of the
Company and its subsidiaries as to their affairs, finances and accounts, all at
reasonable times and upon reasonable notice. Any



--------------------------------------------------------------------------------

information furnished to the Investor by the Company in connection with the
foregoing shall be subject to the provisions of Section 5 hereof. These
information and inspection rights shall terminate upon the closing of a firm
commitment underwritten public offering of shares of Common Stock in which the
aggregate net proceeds from such offering to the Company shall be at least
$80,000,000 (a “Qualified Public Offering”).

 

1.2 Limitations. Notwithstanding the provisions of Section 1.1, the Company may
redact the financial statements or other information delivered or made available
to the Investor pursuant to Section 1.1 or withhold information from the
Investor or its designees (a) if and to the extent the Company reasonably
determines that disclosure of the redacted or withheld information to the
Investor could reasonably result in a competitive disadvantage to the Company,
(b) if and to the extent the Company, in good faith, believes, upon advice of
counsel, that such redaction or exclusion is necessary to protect the
attorney-client privilege or (c) if and to the extent that Company, in good
faith, considers such information to be a trade secret (it being agreed that the
financial statements to be delivered pursuant to Section 1.1. hereof shall not
be withheld or redacted pursuant to this Section 1.2).

 

2. RIGHT OF FIRST REFUSAL.

 

2.1 General. The Investor (the Investor and any permitted assignee being
hereinafter referred to as a “Refusal Rights Holder”) shall have the right of
first refusal to purchase such Refusal Rights Holder’s Pro Rata Share (as
defined below), of all (or any part) of any New Securities (as defined in
Section 2.3) that the Company may from time to time issue after the date of this
Agreement (the “Right of First Refusal”).

 

2.2 Pro Rata Share. A Refusal Rights Holder’s “Pro Rata Share” for purposes of
the Right of First Refusal is (A) during the Exclusivity Period (as hereinafter
defined) the ratio of (a) the number of shares of Series A Preferred Stock
(including, for purposes of this Section 2.2, shares of Common Stock issued upon
the conversion of Series A Preferred Stock) held by such Refusal Rights Holder,
to (b) the total number of shares of Series A Preferred Stock of the Company
then outstanding (immediately prior to the issuance of New Securities giving
rise to the Right of First Refusal); and (B) after the termination of the
Exclusivity Period, the ratio of (a) the number of shares of Series A Preferred
Stock held by such Refusal Rights Holder, to (b) the number of outstanding
shares of Common Stock, assuming conversion of the Series A Preferred Stock and
any other shares of preferred stock then outstanding. For purposes of this
Agreement, “Exclusivity Period” shall mean the period in which the Investor’s
distribution rights under the Product Supply Agreement dated as of February 9,
2005 are exclusive in North America pursuant to Section 1.2 of the Product
Supply Agreement.

 

- 2 -



--------------------------------------------------------------------------------

2.3 New Securities. “New Securities” shall mean any Series A Preferred Stock,
Common Stock or other voting capital stock of the Company, whether now
authorized or not, and rights, options or warrants to purchase such Series A
Preferred Stock and securities of any type whatsoever that are, or may become,
convertible or exchangeable into such Series A Preferred Stock, Common Stock or
other capital stock, provided, however, that the term “New Securities” shall not
include:

 

  (a) up to 740,000 shares of the Company’s Common Stock (and/or options or
warrants therefor) (subject to appropriate adjustment for stock splits, stock
dividends, recapitalizations and similar events occurring after the date of this
Agreement) issued after the date hereof to employees, officers, directors,
contractors, advisors or consultants of the Company pursuant to incentive
agreements or incentive plans approved by the Board (it being understood that
any shares subject to options or warrants that expire or terminate unexercised
or any restricted stock repurchased by the Company shall not be counted towards
the maximum number set forth in clause (a) unless and until regranted or
reissued pursuant to any such agreement or plan);

 

  (b) any shares of Series A Preferred Stock issued under the Purchase
Agreement, as such agreement may be amended;

 

  (c) any securities issued in connection with any stock split, stock dividend,
or other similar event in which all Refusal Rights Holders are entitled to
participate on a pro rata basis either directly or through an adjustment to the
conversion rate for the Series A Preferred Stock;

 

  (d) any securities issued upon the exercise, conversion or exchange of the
Series A Preferred Stock or any currently outstanding option; or

 

  (e) any securities issued to a purchaser which is designated in good faith by
the Board of Directors of the Company as a strategic purchaser having or
agreeing to have a material commercial relationship with the Company, but only
with respect to any such securities issued or deemed issued after the
termination of the earlier of the Call Period (the “Call Period”) as defined in
the Purchase Option Agreement dated as of the date hereof among the Company, the
Investor and the other parties named therein (the “Purchase Option Agreement”)
or the Exclusivity Period; or

 

  (f) the issuance of shares of Common Stock in a Qualified Public Offering.

 

2.4 Procedures. In the event that the Company proposes to undertake an issuance
of New Securities (in a single transaction or a series of related transactions),
it shall give to each Refusal Rights Holder written notice of its intention to
issue New Securities (the “Participation Notice”), describing the amount and the
type of New Securities and the price and the general terms upon which the
Company proposes to issue such New Securities. Each Refusal Rights Holder shall
have fifteen (15) business days from the date of receipt of any such
Participation Notice to agree in writing to purchase such Refusal Rights
Holder’s Pro Rata Share of such New Securities for the price and upon the terms
and conditions specified in the Participation Notice by giving written notice to
the Company and stating therein the quantity of New Securities to be purchased
(not to exceed such Refusal Rights Holder’s Pro Rata Share). If any Refusal
Rights Holder fails to so agree in writing within such fifteen (15) business day
period to purchase such Refusal Rights Holder’s full Pro Rata Share of an
offering of New Securities, then such Refusal Rights Holder shall forfeit the
right hereunder to purchase that part of its Pro Rata Share of such New
Securities that it did not so agree to purchase and, if there are any additional
Refusal Rights

 

- 3 -



--------------------------------------------------------------------------------

Holders, the additional Refusal Rights Holders may purchase such holder’s Pro
Rata Share. Such Refusal Rights Holder shall purchase the portion elected by
such Refusal Rights Holder concurrently with the closing of the transaction
triggering the Right of First Refusal or, in the event all of the New Securities
are being purchased by Refusal Right Purchasers, at a Closing to be held on any
mutually agreeable date within 30 days from the date of the Participation
Notice.

 

2.5 Failure to Exercise. Upon the expiration of such fifteen (15) business day
period and subject to any participation rights of other shareholders of the
Company, the Company shall have 120 days thereafter to sell the New Securities
described in the Participation Notice (with respect to which the Refusal Rights
Holders’ Rights of First Refusal hereunder were not exercised) at the same or
higher price and upon non-price terms not materially more favorable to the
purchasers thereof than specified in the Participation Notice. In the event that
the Company has not issued and sold such New Securities within such 120 day
period, then the Company shall not thereafter issue or sell any New Securities
without again first offering such New Securities to the Refusal Rights Holders
pursuant to this Section 2.

 

2.6 Termination. The Right of First Refusal for the Investor and each other
Refusal Rights Holder shall terminate upon the earlier of a Company Sale or a
Qualified Public Offering and shall not be applicable to any transfer made in
connection with a Company Sale. “Company Sale” shall mean any of the events
listed in clause (a) or clause (b) of the definition “Corporate Event” below.

 

3. RIGHTS IN CORPORATE EVENTS.

 

3.1 Corporate Event. A “Corporate Event” shall mean any of the following,
whether accomplished through one or a series of related transactions: (a) the
acquisition of all or substantially all the assets of the Company; (b) an
acquisition of the Company by consolidation, merger, share purchase or exchange,
or other reorganization or transaction in which the holders of the Company’s
outstanding voting stock immediately prior to such transaction own, immediately
after such transaction, securities representing less than fifty percent (50%) of
the voting power of the corporation or other entity surviving such transaction;
and (c) any other transaction or series of related transactions that would
result in a greater than twenty-five percent (25%) change in the total
outstanding number of shares of Common Stock of the Company assuming conversion
of all convertible securities. The Company agrees that it will provide the
Investor with detailed written notice of any offer from a third party for a
proposed Corporate Event within five (5) business days of the date the Company
first becomes aware of such offer of proposed Corporate Event. In addition, the
Company agrees that it will provide the Investor, within five (5) business days
of the Company’s becoming aware thereof, with detailed written notice of any
offer from a third party to acquire ten percent (10%) or more of the Company’s
outstanding voting securities.

 

3.2 Unsolicited Offer. An “Unsolicited Offer” means (a) any offer for a proposed
Corporate Event received from a third party in the absence of any act taken by
any officer or director of the Company with the intent of soliciting such offer,
and (b) any proposal or offer by the Company to such third party or from such
third party for a proposed Corporate Event arising from negotiations that
followed the receipt of an offer described in 3.2(a).

 

- 4 -



--------------------------------------------------------------------------------

3.3 No Solicitation of Offers for Corporate Event. The Company agrees that until
the expiration of the Call Period, it will not, and will not permit its
employees, officers, directors or agents to, solicit an offer for a Corporate
Event.

 

3.4 Unsolicited Offers for Corporate Event. If the Company receives an
Unsolicited Offer from a third party for a proposed Corporate Event (an “Offered
Event”), the Company agrees that it will provide the Investor within five (5)
business days of receipt of the Unsolicited Offer with detailed written notice
of the Offered Event specifying the terms and conditions of the Offered Event
including the name of such third party, the proposed purchase price for the
Company or the Offered Assets (as defined below) (the “Offered Purchase Price”),
the proposed structure of the Offered Event, when the Offered Event involves an
acquisition of assets, a description of the assets to be sold (the “Offered
Assets”), and the other material terms and conditions of the Offered Event. If
the Company proposes to accept the Offered Event or recommend that its
stockholders approve the Offered Event, the Company agrees that it will provide
the Investor with written notice of its intention, and the Investor shall have
the option, which it need not exercise, exercisable within fifteen (15) business
days following the receipt of such notice to agree in writing to enter into the
proposed Corporate Event on substantially the same and no less favorable terms
and conditions of the Offered Event (an “Investor Offer”). If the Investor fails
to make an Investor Offer in writing within such fifteen (15) business day
period, then, for a period of ninety (90) days thereafter, the Company shall
have the right to enter into a binding agreement with such third party on
substantially the same terms and conditions as the Offered Event which calls for
the completion of the Corporate Event within four (4) months of the date of such
agreement (subject to extensions for regulatory compliance); provided that the
purchase price for the Company or the Offered Assets, as the case may be, is
equal to or greater than the Offered Purchase Price; and provided, further, that
such 90 day limitation shall not apply if the Board of Directors of the Company
determines in good faith that the Investor is not cooperating with the
reasonable requests of the Company or the third party in connection with the
completion of the Offered Event. If the Investor makes an Investor Offer in
writing within such fifteen (15) business day period, the Company agrees that it
will not solicit further proposals for a Corporate Event (unless and until the
Corporate Event represented by such Investor Offer is abandoned), that it will
accept such Investor Offer, and that it will recommend that the Company’s
stockholders approve acceptance of the Investor Offer.

 

3.5 Fiduciary Obligations. No action of the Company (including the Board of
Directors of the Company) shall be prohibited by or be deemed a breach of this
Section 3 if the Board of Directors of the Company determines in good faith,
upon the advice of outside legal counsel, that such action would be required by
reasons of the fiduciary duties of the Board of Directors of the Company to the
Company’s stockholders under applicable law; provided, however, that in the
event that the Company takes an action pursuant to this Section 3.5 that is
otherwise inconsistent with the terms of the remainder of this Section 3 and
such action involves the proposal by the Company to accept an offer for a
proposed Corporate Event, the parties agree, notwithstanding any other provision
herein, that such proposed Corporate Event will be treated as an Offered Event
pursuant to the terms of Section 3.4.

 

- 5 -



--------------------------------------------------------------------------------

3.6 Termination of Rights. The rights of the Investor under Sections 3.1 through
3.4 shall terminate immediately upon the earlier of (i) the termination of the
Call Period or (ii) the closing of a Qualified Public Offering.

 

3.7 Rights of Notice of Corporate Event. Upon the termination of rights of the
Investor specified in Section 3.6, for so long as the Investor holds at least
500,000 shares of Series A Preferred Stock, such number to be adjusted for any
stock splits, dividends, distributions or recapitalizations, the Company agrees
to notify the Investor in writing within five (5) business days after the
Company commences negotiations to enter into any transaction which would
constitute a Corporate Event with any third party. Investor agrees to hold such
information in strict confidence, to refrain from trading in any publicly traded
stock based on such information, and to use such information solely for the
purpose of considering and making a competing offer to the Company. The Company
further agrees to consider, in good faith, competing offers by the Investor to
enter into a Corporate Event with Investor, and not to enter into any Corporate
Event with any third party until sixty (60) days after providing to Investor the
written notice required by this Section 3.7 if the Investor has, within fifteen
(15) days of such notice: (i) indicated to the Company, in writing, that it will
be making a good faith effort to submit a competing offer to enter into a
Corporate Event with the Company and (ii) provided the Company with a written,
non-binding, unsigned description of terms for such offer.

 

4. ASSIGNMENT AND AMENDMENT.

 

4.1 Assignment. Notwithstanding anything herein to the contrary:

 

(a) Information Rights. The rights of the Investor under Section 1.1 are
transferable to any transferee of the Investor’s shares of Series A Preferred
Stock who is an affiliate of the Investor, and are transferable to any other
transferee subject to the reasonable approval of the Company.

 

(b) Rights of Participation and Rights on Corporate Events. The rights of the
Investor under Sections 2 and 3 hereof may be assigned to a direct or indirect
subsidiary of the Investor. Notwithstanding the foregoing, the rights of the
Investor under Sections 2 and 3 hereof shall terminate upon a Change in Control
(as defined in the Purchase Option Agreement) of the Investor (or any assignee
thereof); provided, however, that, subject to Section 4(c) hereof, the Investor
(or its assignee) shall retain the rights under Section 2 at the level specified
in Section 2.2(B) notwithstanding any such Change in Control.

 

(c) Notwithstanding the foregoing, neither the Investor nor any of its
affiliates may transfer or assign this Agreement or the rights and interests of
the Investor hereunder to any party that is a Competitor (as defined below). For
purposes hereof, the term Competitor shall mean any person or entity that
competes directly or indirectly with the Company and any person or entity that
controls, is controlled by, or is under common control with, any person or
entity that competes directly or indirectly with the Company, in each case, as
determined in good faith by the Board of Directors of the Company. For purposes
hereof, a Change in Control of the Investor (or any assignee thereof) shall be
deemed to be an assignment.

 

- 6 -



--------------------------------------------------------------------------------

4.2 Amendment of Rights. Any provision of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and Investor. Any amendment or waiver effected in accordance with this
Section 4.2 shall be binding upon the Investor and each permitted successor or
assignee of the Investor and the Company.

 

5. CONFIDENTIALITY AND NON-DISCLOSURE.

 

5.1 Disclosure of Terms. Any confidential and proprietary information disclosed
to the Investor by the Company pursuant to this Agreement (the “Confidential
Information”) and the terms and conditions of this Agreement, the Purchase
Agreement, the Purchase Option Agreement, the Shareholders Agreement dated as of
the date hereof and the Registration Rights Agreement dated as of the date
hereof and all amendments thereto (collectively, the “Financing Terms”),
including their existence, shall be considered confidential information and
shall not be disclosed by any party hereto to any third party except in
accordance with the provisions set forth below.

 

5.2 Press Releases, Etc. No announcement regarding the Confidential Information,
Financing Terms or the Investor in a press release, conference, advertisement,
announcement, professional or trade publication, mass marketing materials or
otherwise to the general public may be made without the prior written consent of
each of the parties hereto.

 

5.3 Permitted Disclosures. Notwithstanding the foregoing, (a) any party may
disclose any of the Confidential Information or Financing Terms to its current
or bona fide prospective investors, employees, investment bankers, lenders,
accountants and attorneys, in each case only where such persons or entities are
under nondisclosure obligations at least as protective as the obligations
contained in this Agreement; and (b) Investor may disclose its investment in the
Company and the Financing Terms to third parties or to the public at its sole
discretion and if it does so, the other parties hereto shall have the right to
disclose to third parties any such information disclosed in a press release or
other public announcement by the Investor.

 

5.4 Legally Compelled Disclosure. In the event that any party becomes legally
compelled (including without limitation, pursuant to securities laws and
regulations) to disclose Confidential Information or the Financing Terms in
contravention of the provisions of this Agreement, such party (the “Disclosing
Party”) shall provide the other parties (the “NonDisclosing Parties”) with
prompt written notice of that fact so that the appropriate party may seek (with
the cooperation and reasonable efforts of the other party) a protective order,
confidential treatment or other appropriate remedy. In such event, the
Disclosing Party shall furnish only that portion of the information that is
legally required and shall exercise reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded such information to the
extent reasonably requested by any Non-Disclosing Party.

 

6. GENERAL PROVISIONS.

 

6.1 Notices. All notices, requests, waivers and other communications made
pursuant to this Agreement shall be in writing and shall be made as provided in
Section 5.03 of the Purchase Agreement.

 

- 7 -



--------------------------------------------------------------------------------

6.2 Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings, duties or obligations between the parties respecting
the subject matter hereof.

 

6.3 Governing Law. This Agreement shall be governed by and construed exclusively
in accordance with the laws of the Commonwealth of Massachusetts, excluding that
body of law relating to conflict of laws and choice of law.

 

6.4 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, then such provision(s) shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.

 

6.5 Third Parties. Nothing in this Agreement, express or implied, is intended to
confer upon any person, other than the parties hereto and their permitted
successors and assigns, any rights or remedies under or by reason of this
Agreement.

 

6.6 Successors and Assigns. Subject to the provisions of Section 4.1, the
provisions of this Agreement shall inure to the benefit of, and shall be binding
upon, the successors and permitted assigns of the parties hereto.

 

6.7 Captions. The captions to sections of this Agreement have been inserted for
identification and reference purposes only and shall not be used to construe or
interpret this Agreement.

 

6.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

6.9 Adjustments for Stock Splits, Etc. Wherever in this Agreement there is a
reference to a specific number of shares of Series A Preferred Stock of the
Company, then, upon the occurrence of any subdivision, combination or stock
dividend of Series A Preferred Stock, the specific number of shares so
referenced in this Agreement shall automatically be proportionally adjusted to
reflect the affect on the outstanding shares by such subdivision, combination or
stock dividend.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

CASA SYSTEMS, INC.

     

SEACHANGE INTERNATIONAL, INC.

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

 

- 9 -



--------------------------------------------------------------------------------

 

Exhibit 2.03J

 

Registration Rights Agreement



--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT dated as of July 6, 2005 by and between Casa
Systems, Inc., a Delaware corporation (the “Company”), and SeaChange
International, Inc., a Delaware corporation (the “Purchaser”).

 

WHEREAS, the Purchaser is purchasing shares of Series A Convertible Preferred
Stock, $.001 par value per share (“Series A Convertible Preferred Stock”), from
the Company on the date hereof; and

 

WHEREAS, the Company and the Purchaser desire to provide for registration rights
for the Purchaser;

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged by the parties, the parties hereby agree, as
follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

 

“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” shall mean the Common Stock, $.001 par value per share, of the
Company, as constituted as of the date of this Agreement.

 

“Conversion Shares” shall mean shares of Common Stock issued upon conversion of
the Preferred Shares.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

“Preferred Shares” shall mean the shares of Series A Convertible Preferred Stock
being purchased by the Purchaser.

 

“Registration Expenses” shall mean the expenses so described in Section 8.

 

“Restricted Stock” shall mean the Conversion Shares, excluding Conversion Shares
which have been (a) registered under the Securities Act pursuant to an effective
registration statement filed thereunder and disposed of in accordance with the
registration statement covering them or (b) publicly sold pursuant to Rule 144
under the Securities Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.



--------------------------------------------------------------------------------

“Selling Expenses” shall mean the expenses so described in Section 8.

 

2. Restrictive Legend. Each certificate representing Preferred Shares or
Conversion Shares shall, except as otherwise provided in this Section 2 or in
Section 3, be stamped or otherwise imprinted with a legend substantially in the
following form:

 

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY
STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
IT HAS BEEN REGISTERED UNDER SUCH ACT AND ALL SUCH APPLICABLE LAWS OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.”

 

A certificate shall not bear such legend if in the opinion of counsel
satisfactory to the Company (it being agreed that Choate, Hall & Stewart LLP
shall be satisfactory) the securities represented thereby may be publicly sold
without registration under the Securities Act and any applicable state
securities laws.

 

3. Notice of Proposed Transfer. Prior to any proposed transfer of any Preferred
Shares or Conversion Shares (other than under the circumstances described in
Sections 4, 5 or 6), the holder thereof shall give written notice to the Company
of its intention to effect such transfer. Each such notice shall describe the
manner of the proposed transfer and, if requested by the Company, shall be
accompanied by an opinion of counsel satisfactory to the Company to (it being
agreed that Choate, Hall & Stewart LLP shall be satisfactory) the effect that
the proposed transfer may be effected without registration under the Securities
Act and any applicable state securities laws, whereupon the holder of such stock
shall be entitled to transfer such stock in accordance with the terms of its
notice; provided, however, that no such opinion of counsel shall be required for
a transfer to an affiliated corporation of the Purchaser. Notwithstanding the
foregoing, a holder of Preferred Shares or Conversion Shares may not transfer
any Preferred Shares or Conversion Shares to a competitor of the Company, as
determined in good faith by the Board of Directors of the Company. Each
certificate for Preferred Shares or Conversion Shares transferred as above
provided shall bear the legend set forth in Section 2, except that such
certificate shall not bear such legend if (i) such transfer is in accordance
with the provisions of Rule 144 (or any other rule permitting public sale
without registration under the Securities Act) or (ii) the opinion of counsel
referred to above is to the further effect that the transferee and any
subsequent transferee (other than an affiliate of the Company) would be entitled
to transfer such securities in a public sale without registration under the
Securities Act. The restrictions provided for in this Section 3 shall not apply
to securities which are not required to bear the legend prescribed by Section 2
in accordance with the provisions of that Section.

 

4. Required Registration. (a) At any time after the earliest of (i) six months
after any registration statement covering a public offering of securities of the
Company under the Securities Act shall have become effective and (ii) six months
after the Company shall have become a reporting company under Section 12 of the
Exchange Act, the holders of Restricted Stock constituting at least 20% of the
total shares of Restricted Stock then outstanding may

 

- 2 -



--------------------------------------------------------------------------------

request the Company to register under the Securities Act all or any portion of
the shares of Restricted Stock held by such requesting holder or holders for
sale in the manner specified in such notice, provided that the shares of
Restricted Stock for which registration has been requested shall constitute at
least 20% of the total shares of Restricted Stock originally issued if such
holder or holders shall request the registration of less than all shares of
Restricted Stock then held by such holder or holders (or any lesser percentage
if the reasonably anticipated aggregate price to the public of such public
offering would exceed $5,000,000). For purposes of this Section 4 and Sections
5, 6, 13(a), 13(d) and 13(g), the term “Restricted Stock” shall be deemed to
include the number of shares of Restricted Stock which would be issuable to a
holder of Preferred Shares upon conversion of all Preferred Shares held by such
holder at such time, provided, however, that the only securities which the
Company shall be required to register pursuant hereto shall be shares of Common
Stock, and provided, further, however, that, in any underwritten public offering
contemplated by this Section 4 or Sections 5 and 6, the holders of Preferred
Shares shall be entitled to sell such Preferred Shares to the underwriters for
conversion and sale of the shares of Common Stock issued upon conversion
thereof. Notwithstanding anything to the contrary contained herein, no request
may be made under this Section 4 within 120 days after the effective date of a
registration statement filed by the Company covering a firm commitment
underwritten public offering in which the holders of Restricted Stock shall have
been entitled to join pursuant to Sections 5 or 6 and in which there shall have
been effectively registered all shares of Restricted Stock as to which
registration shall have been requested.

 

(b) Following receipt of any notice under this Section 4, the Company shall
immediately notify all holders of Restricted Stock from whom notice has not been
received and shall use its best efforts to register under the Securities Act,
for public sale in accordance with the method of disposition specified in such
notice from requesting holders, the number of shares of Restricted Stock
specified in such notice (and in all notices received by the Company from other
holders within 30 days after the giving of such notice by the Company). If such
method of disposition shall be an underwritten public offering, the holders of a
majority of the shares of Restricted Stock to be sold in such offering may
designate the managing underwriter of such offering, subject to the approval of
the Company, which approval shall not be unreasonably withheld or delayed. The
Company shall be obligated to register Restricted Stock pursuant to this Section
4 on two occasions only, provided, however, that such obligation shall be deemed
satisfied only when a registration statement covering all shares of Restricted
Stock specified in notices received as aforesaid, for sale in accordance with
the method of disposition specified by the requesting holders, shall have become
effective and, if such method of disposition is a firm commitment underwritten
public offering, all such shares shall have been sold pursuant thereto.

 

(c) The Company shall be entitled to include in any registration statement
referred to in this Section 4, for sale in accordance with the method of
disposition specified by the requesting holders, shares of Common Stock to be
sold by the Company for its own account, except as and to the extent that, in
the opinion of the managing underwriter (if such method of disposition shall be
an underwritten public offering), such inclusion would adversely affect the
marketing of the Restricted Stock to be sold. Except for registration statements
on Form S-4, S-8 or any successor thereto, the Company will not file with the
Commission any other registration statement with respect to its Common Stock,
whether for its own account or that of other stockholders, from the date of
receipt of a notice from requesting holders pursuant to this Section 4 until the
completion of the period of distribution of the registration contemplated
thereby.

 

- 3 -



--------------------------------------------------------------------------------

5. Incidental Registration. If the Company at any time (other than pursuant to
Section 4 or Section 6) proposes to register any of its securities under the
Securities Act for sale to the public, whether for its own account or for the
account of other security holders or, both (except with respect to registration
statements on Forms S-4, S-8 or another form not available for registering the
Restricted Stock for sale to the public), each such time it will give written
notice to all holders of outstanding Restricted Stock of its intention so to do.
Upon the written request of any such holder, received by the Company within 30
days after the giving of any such notice by the Company, to register any of its
Restricted Stock, the Company will use its best efforts to cause the Restricted
Stock as to which registration shall have been so requested to be included in
the securities to be covered by the registration statement proposed to be filed
by the Company, all to the extent requisite to permit the sale or other
disposition by the holder of such Restricted Stock so registered. In the event
that any registration pursuant to this Section 5 shall be, in whole or in part,
an underwritten public offering of Common Stock, the number of shares of
Restricted Stock to be included in such an underwriting may be reduced (pro rata
among the requesting holders based upon the number of shares of Restricted Stock
owned by such holders) if and to the extent that the managing underwriter shall
be of the opinion that such inclusion would adversely affect the marketing of
the securities to be sold by the Company therein, provided, however, that such
number of shares of Restricted Stock shall not be reduced if any shares are to
be included in such underwriting for the account of any person other than the
Company or requesting holders of Restricted Stock. Notwithstanding the foregoing
provisions, the Company may withdraw any registration statement referred to in
this Section 5 without thereby incurring any liability to the holders of
Restricted Stock.

 

6. Registration on Form S-3. If at any time (i) a holder or holders of Preferred
Shares or Restricted Stock request that the Company file a registration
statement on Form S-3 or any successor thereto for a public offering of all or
any portion of the shares of Restricted Stock held by such requesting holder or
holders, the reasonably anticipated aggregate price to the public of which would
exceed $5,000,000, and (ii) the Company is a registrant entitled to use Form S-3
or any successor thereto to register such shares, then the Company shall use its
best efforts to register under the Securities Act on Form S-3 or any successor
thereto, for public sale in accordance with the method of disposition specified
in such notice, the number of shares of Restricted Stock specified in such
notice. Whenever the Company is required by this Section 6 to use its best
efforts to effect the registration of Restricted Stock, each of the procedures
and requirements of Section 4 (including but not limited to the requirement that
the Company notify all holders of Restricted Stock from whom notice has not been
received and provide them with the opportunity to participate in the offering)
shall apply to such registration, provided, however, that the Company shall not
be required to effect more than two registrations in any twelve-month period
under this Section 6, and provided, further, however, that the requirements
contained in the first sentence of Section 4(a) shall not apply to any
registration on Form S-3 which may be requested and obtained under this Section
6.

 

- 4 -



--------------------------------------------------------------------------------

7. Registration Procedures. If and whenever the Company is required by the
provisions of Sections 4, 5 or 6 to use its best efforts to effect the
registration of any shares of Restricted Stock under the Securities Act, the
Company will, as expeditiously as possible:

 

(a) prepare and file with the Commission a registration statement (which, in the
case of an underwritten public offering pursuant to Section 4, shall be on Form
S-l or other form of general applicability satisfactory to the managing
underwriter selected as therein provided) with respect to such securities and
use its best efforts to cause such registration statement to become and remain
effective for the period of the distribution contemplated thereby (determined as
hereinafter provided);

 

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for the period specified
in paragraph (a) above and comply with the provisions of the Securities Act with
respect to the disposition of all Restricted Stock covered by such registration
statement in accordance with the sellers’ intended method of disposition set
forth in such registration statement for such period;

 

(c) furnish to each seller of Restricted Stock and to each underwriter such
number of copies of the registration statement and the prospectus included
therein (including each preliminary prospectus) as such persons reasonably may
request in order to facilitate the public sale or other disposition of the
Restricted Stock covered by such registration statement;

 

(d) use its best efforts to register or qualify the Restricted Stock covered by
such registration statement under the securities or “blue sky” laws of such
jurisdictions as the sellers of Restricted Stock or, in the case of an
underwritten public offering, the managing underwriter reasonably shall request,
provided, however, that the Company shall not for any such purpose be required
to qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;

 

(e) use its best efforts to list the Restricted Stock covered by such
registration statement with any securities exchange on which the Common Stock of
the Company is then listed;

 

(f) immediately notify each seller of Restricted Stock and each underwriter
under such registration statement, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event of which the Company has knowledge as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing;

 

(g) if the offering is underwritten and at the request of any seller of
Restricted Stock, use its best efforts to furnish on the date that Restricted
Stock is delivered to the underwriters for sale pursuant to such registration:
(i) an opinion dated such date of counsel representing the Company for the
purposes of such registration, addressed to the underwriters, stating that such
registration statement has become effective under the Securities Act and that
(A) to the best knowledge of such counsel, no stop order suspending the
effectiveness thereof has been issued and no proceedings for that purpose have
been instituted or are pending or contemplated under

 

- 5 -



--------------------------------------------------------------------------------

the Securities Act, (B) the registration statement, the related prospectus and
each amendment or supplement thereof comply as to form in all material respects
with the requirements of the Securities Act (except that such counsel need not
express any opinion as to financial statements contained therein) and (C) to
such other effects as reasonably may be requested by counsel for the
underwriters and (ii) a letter dated such date from the independent public
accountants retained by the Company, addressed to the underwriters, stating that
they are independent public accountants within the meaning of the Securities Act
and that, in the opinion of such accountants, the financial statements of the
Company included in the registration statement or the prospectus, or any
amendment or supplement thereof, comply as to form in all material respects with
the applicable accounting requirements of the Securities Act, and such letter
shall additionally cover such other financial matters (including information as
to the period ending no more than five business days prior to the date of such
letter) with respect to such registration as such underwriters reasonably may
request; and

 

(h) make available for inspection by each seller of Restricted Stock, any
underwriter participating in any distribution pursuant to such registration
statement, and any attorney, accountant or other agent retained by such seller
or underwriter, all financial and other records, pertinent corporate documents
and properties of the Company, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement.

 

For purposes of Section 7(a) and 7(b) and of Section 4(c), the period of
distribution of Restricted Stock in a firm commitment underwritten public
offering shall be deemed to extend until each underwriter has completed the
distribution of all securities purchased by it, and the period of distribution
of Restricted Stock in any other registration shall be deemed to extend until
the earlier of the sale of all Restricted Stock covered thereby and 120 days
after the effective date thereof.

 

In connection with each registration hereunder, the sellers of Restricted Stock
will furnish to the Company in writing such information with respect to
themselves and the proposed distribution by them as reasonably shall be
necessary in order to assure compliance with federal and applicable state
securities laws.

 

In connection with each registration pursuant to Sections 4, 5 or 6 covering an
underwritten public offering, the Company and each seller agree to enter into a
written agreement with the managing underwriter selected in the manner herein
provided in such form and containing such provisions as are customary in the
securities business for such an arrangement between such underwriter and
companies of the Company’s size and investment stature.

 

8. Expenses. All expenses incurred by the Company in complying with Sections 4,
5 and 6, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including counsel fees) incurred
in connection with complying with state securities or “blue sky” laws, fees of
the National Association of Securities Dealers, Inc., transfer taxes, fees of
transfer agents and registrars, costs of insurance and fees and disbursements of
one counsel for

 

- 6 -



--------------------------------------------------------------------------------

the sellers of Restricted Stock, but excluding any Selling Expenses, are called
“Registration Expenses”. All underwriting discounts and selling commissions
applicable to the sale of Restricted Stock are called “Selling Expenses.”

 

The Company will pay all Registration Expenses in connection with each
registration statement under Sections 4, 5 or 6. All Selling Expenses in
connection with each registration statement under Sections 4, 5 or 6 shall be
home by the participating sellers in proportion to the number, of shares sold by
each, or by such participating sellers other than the Company (except to the
extent the Company shall be a seller) as they may agree.

 

9. Indemnification and Contribution. (a) In the event of a registration of any
of the Restricted Stock under the Securities Act pursuant to Sections 4, 5 or 6,
the Company will indemnify and hold harmless each seller of such Restricted
Stock thereunder, each underwriter of such Restricted Stock thereunder and each
other person, if any, who controls such seller or underwriter within the meaning
of the Securities Act, against any losses, claims, damages or liabilities, joint
or several, to which such seller, underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which such Restricted Stock was
registered under the Securities Act pursuant to Sections 4, 5 or 6, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse each
such seller, each such underwriter and each such controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action,
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by any such
seller, any such underwriter or any such controlling person in writing
specifically for use in such registration statement or prospectus.

 

(b) In the event of a registration of any of the Restricted Stock under the
Securities Act pursuant to Sections 4, 5 or 6, each seller of such Restricted
Stock thereunder, severally and not jointly, will indemnify and hold harmless
the Company, each person, if any, who controls the Company within the meaning of
the Securities Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such officer, director, underwriter or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the registration statement under which such Restricted Stock was registered
under the Securities Act pursuant to Sections 4, 5 or 6, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to

 

- 7 -



--------------------------------------------------------------------------------

make the statements therein not misleading, and will reimburse the Company and
each such officer, director, underwriter and controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that such seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such seller, as such, furnished in writing to the Company by such seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of each seller hereunder shall be limited
to the proportion of any such loss, claim, damage, liability or expense which is
equal to the proportion that the public offering price of the shares sold by
such seller under such registration statement bears to the total public offering
price of all securities sold thereunder, but not in any event to exceed the net
proceeds received by such seller from the sale of Restricted Stock covered by
such registration statement.

 

(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 9 and shall only relieve it
from any liability which it may have to such indemnified party under this
Section 9 if and to the extent the indemnifying party is prejudiced by such
omission. In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 9 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected, provided,
however, that, if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the indemnifying party or if
the interests of the indemnified party reasonably may be deemed to conflict with
the interests of the indemnifying party, the indemnified party shall have the
right to select a separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the expenses and
fees of such separate counsel and other expenses related to such participation
to be reimbursed by the indemnifying party as incurred.

 

(d) In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any holder of
Restricted Stock exercising rights under this Agreement, or any controlling
person of any such holder, makes a claim for indemnification pursuant to this
Section 9 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 9 provides for
indemnification in such case, or

 

- 8 -



--------------------------------------------------------------------------------

(ii) contribution under the Securities Act may be required on the part of any
such selling holder or any such controlling person in circumstances for which
indemnification is provided under this Section 9; then, and in each such case,
the Company and such holder will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in such proportion so that such holder is responsible for the portion
represented by the percentage that the public offering price of its Restricted
Stock offered by the registration statement bears to the public offering price
of all securities offered by such registration statement, and the Company is
responsible for the remaining portion; provided, however, that, in any such
case, (A) no such holder will be required to contribute any amount in excess of
the public offering price of all such Restricted Stock offered by it pursuant to
such registration statement; and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation

 

10. Changes in Common Stock or Preferred Stock. If, and as often as, there is
any change in the Common Stock or the Series A Convertible Preferred Stock by
way of a stock split, stock dividend, combination or reclassification, or
through a merger, consolidation, reorganization or recapitalization, or by any
other means, appropriate adjustment shall be made in the provisions hereof so
that the rights and privileges granted hereby shall continue with respect to the
Common Stock or the Series A Convertible Preferred Stock as so changed.

 

11. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission which may at any time permit the sale of
the Restricted Stock to the public without registration, at all times after 90
days after any registration statement covering a public offering of securities
of the Company under the Securities Act shall have become effective, the Company
agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act;

 

(b) use its best efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act; and

 

(c) furnish to each holder of Restricted Stock forthwith upon request a written
statement by the Company as to its compliance with the reporting requirements of
such Rule 144 and of the Securities Act and the Exchange Act, a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed by the Company as such holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing such holder
to sell any Restricted Stock without registration.

 

12. Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows:

 

(a) The execution, delivery and performance of this Agreement by the Company
have been duly authorized by all requisite corporate action and will not violate
any provision of law, any order of any court or other agency of government, the
Amended and Restated Certificate of

 

- 9 -



--------------------------------------------------------------------------------

Incorporation, as amended, or By-laws of the Company or any provision of any
indenture, agreement or other instrument to which it or any or its properties or
assets is bound, conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument or result in the creation or imposition of any lien, charge
or encumbrance of any nature whatsoever upon any of the properties or assets of
the Company.

 

(b) This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms.

 

13. Miscellaneous.

 

(a) All covenants and agreements contained in this Agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto (including, without limitation,
transferees of any Preferred Shares or Restricted Stock), whether so expressed
or not.

 

(b) All notices, requests, consents and other communications hereunder shall be
in writing and shall be delivered in person, mailed by certified or registered
mail, return receipt requested, or sent by telecopier or telex, addressed to
such party at the address of such party set forth on the signature page hereto,
or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company (in the case of a holder of Preferred Shares or
Restricted Stock) or to the holders of Preferred Shares or Restricted Stock (in
the case of the Company) in accordance with the provisions of this paragraph.

 

(c) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts.

 

(d) This Agreement may not be amended or modified, and no provision hereof may
be waived, without the written consent of the Company and the holders of at
least a majority in interest of the outstanding shares of Restricted Stock.

 

(e) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(f) The obligations of the Company to register shares of Restricted Stock under
Sections 4, 5 or 6 shall terminate on the tenth anniversary of the date of this
Agreement.

 

(g) If requested in writing by the underwriters for the initial underwritten
public offering of securities of the Company, each holder of Restricted Stock
who is a party to this Agreement shall agree not to sell publicly any shares of
Restricted Stock or any other shares of Common Stock (other than shares of
Restricted Stock or other shares of Common Stock being registered in such
offering), without the consent of such underwriters, for a period of not more
than 180 days following the effective date of the registration statement
relating to such offering;

 

- 10 -



--------------------------------------------------------------------------------

provided, however, that all other persons selling shares of Common Stock in such
offering, all holders of at least 1% of the Company’s outstanding shares of
Common Stock (assuming for such purpose the conversion of all outstanding equity
securities into Common Stock) and all officers and directors of the Company
shall also have agreed not to sell publicly their Common Stock under the
circumstances and pursuant to the terms set forth in this Section 13(g).

 

(h) Notwithstanding the provisions of Section 7(a), the Company’s obligation to
file a registration statement, or cause such registration statement to become
and remain effective, shall be suspended for a period not to exceed 90 days in
any 24-month period if there exists at the time material non-public information
relating to the Company which, in the reasonable opinion of the Company, should
not be disclosed.

 

(i) The Company shall not grant to any third party any registration rights more
favorable than those granted under this Agreement so long as any of the
registration rights under this Agreement remains in effect without the written
consent of the holders of at least a majority in interest of the outstanding
shares of Restricted Stock.

 

(j) If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other provision of this Agreement, and this Agreement shall
be carried out as if any such illegal, invalid or unenforceable provision were
not contained herein.

 

[Remainder of Page Intentionally Left Blank.]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.

 

CASA SYSTEMS, INC.

By:    

Name:

   

Title:

   

Address:

        PURCHASER:

SEACHANGE INTERNATIONAL, INC.

By:    

Name:

   

Title:

   

Address:

       

 

SIGNATURE PAGE FOR REGISTRATION RIGHTS AGREEMENT

 

- 12 -



--------------------------------------------------------------------------------

 

Exhibit 2.03K

 

Purchase Option Agreement



--------------------------------------------------------------------------------

 

PURCHASE OPTION AGREEMENT

 

PURCHASE OPTION AGREEMENT, made as of July 6, 2005 (the “Agreement”) by and
among Casa Systems, Inc., a Delaware corporation (the “Company”), SeaChange
International, Inc. (the “Purchaser”), and the undersigned stockholders and
equity holders of the Company (the “Stockholders”).

 

The Stockholders are the holders of all of the aggregate number of the shares of
the Company’s issued and outstanding Common Stock, $.001 par value per share
(the “Common Stock”), and all other outstanding equity securities of the Company
and options related thereto, as set forth on a schedule delivered by the Company
to the Purchaser, other than the shares of Series A Convertible Preferred Stock.

 

The Purchaser, on the date hereof, is acquiring an aggregate of 1,290,679 shares
(the “Purchased Shares”) of the Company’s Series A Convertible Preferred Stock,
$.001 par value per share (the “Series A Preferred Stock”), pursuant to the
terms of a Series A Convertible Preferred Stock Purchase Agreement, dated the
date hereof (the “Purchase Agreement”), between the Company and the Purchaser.

 

All of the outstanding shares of Common Stock, and all of the shares of Common
Stock issuable upon exercise of outstanding stock options, are subject to first
refusal rights of the Company pursuant to various stock restriction or stock
option agreements, and with respect to all outstanding shares of Common Stock,
an additional right of first refusal and co-sale rights of the Purchaser,
pursuant to the provisions of an Investor Rights Agreement, dated the date
hereof, as amended from time to time (collectively, the “Restriction
Agreements”).

 

It is a condition to the obligations of the Purchaser under the Purchase
Agreement that this Agreement be executed by the parties hereto, and the parties
are willing to execute this Agreement and to be bound by the provisions hereof.
Each of the parties considers the provisions contained herein to be in the best
interests of the Company and each of the other parties hereto.

 

In consideration of the foregoing and the agreements set forth below, the
parties agree with each other as follows:

 

1. Certain Defined Terms. As used in this Agreement, the following terms shall
have the following respective meanings:

 

(a) “Stock” shall mean and include all shares of Common Stock, and all options
to purchase and rights to subscribe for or otherwise acquire Common Stock and
any other equity securities of the Company, which shall be outstanding from time
to time.

 

(b) “Person” shall mean an individual, corporation, trust, partnership, joint
venture, unincorporated organization, government agency or any agency or
political subdivision thereof, or other entity.



--------------------------------------------------------------------------------

2. Restrictions. (a) Acknowledgement of Restrictions. The Stockholders
acknowledge and agree that the shares of Stock are subject to and may not be
transferred except in compliance with the provisions of the respective
Restriction Agreements. Any transferee of the Stock must agree to be bound by
the provisions of this Agreement as a condition precedent to such transfer.

 

(b) Waiver of Restrictions. The Company, the Purchaser and the Stockholders
hereby agree that the provisions of the Restriction Agreements shall not apply
to the sale of Stock to the Purchaser pursuant to the provisions of this
Agreement.

 

3. Prohibited Transfers. No Stockholder shall sell, assign, transfer, pledge,
hypothecate, mortgage, encumber or dispose of all or any of his Stock except as
expressly provided in this Agreement. Notwithstanding the foregoing, a
Stockholder may transfer all or any of his Stock (i) by way of gift to any
member of his family or to any trust, partnership, limited liability company or
other similar entity for the benefit of any such family member or the
Stockholder, provided that any such transferee must, prior to and as a condition
to such transfer, deliver a written agreement to each of the parties to this
Agreement, stating that such transferee agrees to be bound by all of the terms
and conditions of, and to become a Stockholder under, this Agreement, or (ii) by
will or the laws of descent and distribution, in which event each such
transferee shall be bound by all of the provisions of this Agreement to the same
extent as if such transferee were the Stockholder. As used herein, the word
“family” shall include any spouse, lineal ancestor or descendant, brother or
sister.

 

4. Call Option of the Purchaser. (a) Purchaser Call Option. The Purchaser shall
have the option (the “Purchaser Call Option”) of requiring the Stockholders to
sell to it, at the Applicable Purchase Price determined as specified in Section
4(d) below, all (but not less than all) of the Stock then owned by the
Stockholders. Exercise by the Purchaser of the Purchaser Call Option shall be
made in a writing (the “Purchaser Exercise Notice”) delivered to the
Stockholders within the Call Period, as specified in Section 4(b) below.

 

(b) Call Period.

 

(i) The Call Period shall commence on the date hereof and will terminate on
January 31, 2007.

 

(ii) If not terminated earlier under Section 4(b)(i) above, the Call Period
shall terminate upon the consummation of a firm commitment underwritten public
offering of the Company’s Common Stock registered under the Securities Act of
1933, as amended, and shall terminate upon the consummation of any acquisition
of the business of the Company, whether by merger, sale of substantially all of
the assets of the Company or otherwise.

 

- 2 -



--------------------------------------------------------------------------------

(c) Outstanding Shares. For purposes of Section 4(d) below, the term
“Outstanding Shares” shall be deemed to include all outstanding shares of
capital stock (other than any shares then held by the Purchaser or its
affiliates or any transferee of shares of the Purchaser or its affiliates, which
shares were purchased by the Purchaser directly from the Company), and shall be
calculated as if all of the Common Stock which any Person has a right to acquire
(assuming any vesting period had expired) upon the conversion, exercise or
exchange of any securities of the Company or rights to acquire securities of the
Company (other than the Series A Preferred Stock and any other securities or
rights of the Company then held by the Purchaser or its affiliates or any
transferee of shares of the Purchaser or its affiliates, which shares were
purchased by the Purchaser directly from the Company) had been so converted,
exercised or exchanged into or for Common Stock, and the Common Stock thereupon
deemed to have been acquired shall be treated as outstanding Common Stock
hereunder. All such conversions, exercises and exchanges shall be deemed to have
taken place immediately prior to the giving of the Purchaser Exercise Notice for
purposes of calculating the Applicable Purchase Price and there shall be
deducted from any amounts due to a Stockholder the amount of cash consideration
which such Stockholder would have paid if any such deemed conversion, exercise
or exchange by him had in fact taken place.

 

(d) Determination of the Applicable Purchase Price. The Applicable Purchase
Price shall be the amount equal to (A) $92,000,000 divided by (B) the number of
Outstanding Shares.

 

(e) Closing.

 

(i) The closing of the exercise of the Purchaser Call Option (the “Closing”)
shall take place at 10:00 a.m., Boston time, at the offices of the Company on
the thirtieth day (the “Closing Date”) after the Purchaser Exercise Notice is
given. At the Closing, the Purchaser will purchase and pay for the Stock and
each of the Stockholders shall sell, assign, transfer and deliver to the
Purchaser all of the Stock being sold by such Stockholder. The amount payable to
each Stockholder upon the Closing of the Purchaser Call Option will be the
Applicable Purchase Price multiplied by the number of shares of Stock owned by
the Stockholder, less the aggregate amount of any consideration which such
Stockholder would have paid as provided in the last sentence of Section 4(c).
Such purchases and payments shall, in each case, (i) be subject to the terms and
conditions hereof, and shall be made in reliance on the representations and
warranties contained in Section 5 of this Agreement and (ii) not be subject to
any other condition, representation, warranty, covenant or other restriction. At
the Closing, each Stockholder will deliver to the Purchaser a certificate or
certificates or other instrument representing the Stock to be sold, each
endorsed or accompanied by appropriate transfer powers duly executed, against
delivery by the Purchaser of the purchase price of such Stock paid by (i) a
check in the name of such Stockholder, (ii) a certificate representing shares of
common stock of the Purchaser (“SeaChange Common Stock”), having a value
determined as the average closing price of the Common Stock on the NASDAQ
National Market (or other exchange or quotation system on which the SeaChange
Common Stock is then traded) for the five business days immediately preceding
the business day preceding the Closing, in the name of such Stockholder, or
(iii) a combination of (i) and (ii); provided, that (A) all SeaChange Common
Stock issued by the Purchaser hereunder shall be registered

 

- 3 -



--------------------------------------------------------------------------------

under the Securities Act at the time of issuance pursuant to a registration
statement on Form S-4 (or other applicable form), or (B) within three business
days of the Closing, the Purchaser shall file a registration statement on Form
S-3 (or other applicable form) for the resale of all shares of SeaChange Common
Stock issued by the Purchaser hereunder.

 

(ii) Notwithstanding anything herein to the contrary if and to the extent any
Stock subject to this Agreement is not vested at the Closing (including vesting
as a result of any accelerated vesting provisions triggered by the Closing), (A)
each share of Stock which represents a share of Common Stock shall automatically
be converted into the right to receive from the Purchaser the Applicable
Purchase Price, payable as provided in Section 4(e)(i) (provided, however, that
the Purchaser may elect to pay the purchase price in cash rather than shares of
SeaChange Common Stock), upon the vesting of such Stock, and (B) each share of
Stock represented by an option to acquire a share of Common Stock will
automatically be converted into the right, upon the vesting of such option, to
exercise such option, including the payment of any applicable exercise price, to
receive from the Purchaser the Applicable Purchase Price, payable as provided in
Section 4(e)(i) (provided, however, that the Purchaser may elect to pay the
purchase price in cash rather than shares of SeaChange Common Stock), payable,
in each case, within 30 days after vesting or exercise, as applicable, and, in
each case, if the Stock does not vest in accordance with its terms and ceases to
be held by the Stockholder (hereinafter referred to as “forfeited”), the
aggregate purchase price (less any applicable exercise price) shall be paid by
the Purchaser within 30 days of the end of the calendar year in which the stock
was forfeited to the other Stockholders pro rata based on the number of shares
of Stock held by each Stockholder as of the Closing (other than Stock which was
not then vested and has been forfeited prior to the last day of such calendar
year).

 

5. Representations and Warranties of the Stockholders. Each of the Stockholders
severally represents and warrants, as to himself only, that subject to any
permitted transfer as provided hereunder and to the vesting of any shares or
options (i) such Stockholder has and will have good and marketable title to the
Stock owned by such Stockholder as set forth on the signature page of such
Stockholder to this Agreement, such Stock is and shall remain owned by him free
and clear of all liens and encumbrances, such Stock is the only Stock of the
Company owned of record or beneficially by him or in which he has an interest;
(ii) upon delivery of payment for the Stock as and when to be sold by him
hereunder, the Purchaser will receive good and marketable title thereto, free
and clear of all liens and encumbrances; (iii) any Stock to be sold by him
hereunder will not at the Closing Date be subject to any voting, stock
restriction or stock purchase or other agreements or restrictions or any
restrictions on transfer (other than this Agreement or as described in this
Agreement); (iv) this Agreement will upon execution and delivery be a valid and
legally binding obligation of such Stockholder, enforceable against him in
accordance with its terms; and (v) the foregoing representations and warranties
will be true and correct on and as of the Closing Date with the same force and
effect as if made on and as of such date.

 

- 4 -



--------------------------------------------------------------------------------

6. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company and the Stockholders as follows:

 

(a) Authority. The Purchaser has all requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of the Purchaser. This Agreement has been duly executed and delivered by the
Purchaser and constitutes a valid and binding obligation of the Purchaser
enforceable in accordance with its terms,

 

(b) Securities Act. Any Stock purchased by the Purchaser pursuant to this
Agreement will be acquired for investment only and not with a view to any public
distribution thereof, and the Purchaser will not offer to sell or otherwise
dispose of any Stock so acquired by it in violation of any of the registration
requirements of the Securities Act of 1933, as amended,

 

7. Changes in Capitalization. If on or after the date of this Agreement there
shall occur any stock dividend, stock split, recapitalization, combination or
exchange of shares, merger, consolidation, reorganization or other change or
transaction of or by the Company, as a result of which shares of any class of
stock, other securities, cash or other property shall be issued in respect of
any Stock or if any Stock shall be changed into the same or a different number
of shares of the same or another class of stock or other securities, then, upon
exercise of the Purchaser’s purchase rights hereunder in whole or in part, the
Purchaser shall receive for the aggregate price payable upon exercise of the
purchase rights with respect to such Stock, in addition to the Stock, if any,
still outstanding, as to which the purchase rights are being exercised, all such
shares of stock, other securities, cash or other property issued, delivered or
received with respect to such Stock, and any Applicable Purchase Price shall be
appropriately adjusted.

 

8. Further Assurances. If the Purchaser shall exercise any rights hereunder in
accordance with the terms of this Agreement, from time to time and without
additional consideration each Stockholder will execute and deliver, or cause to
be executed and delivered, such additional or further transfers, assignments,
endorsements, consents and other instruments as the Purchaser may reasonably
request for the purpose of effectively carrying out the transactions
contemplated by this Agreement, including the transfer of the Stock to the
Purchaser and the release of any and all liens, claims and encumbrances with
respect thereto.

 

9. Additional Parties. The Company agrees that it shall not issue any Stock
unless as a condition to such issuance, it causes the Person (other than a party
hereto) who is acquiring such Stock to deliver a written agreement to each of
the parties to this Agreement stating that such Person agrees to be bound by all
of the terms and conditions of, and to become a Stockholder under, this
Agreement. If any Stockholder acquires any additional Stock, such Stock shall be
subject to all of the terms and conditions of this Agreement.

 

10. Termination. This Agreement shall terminate upon the date as of which the
Purchaser Call Option shall have expired or shall have been exercised in full.

 

- 5 -



--------------------------------------------------------------------------------

11. Miscellaneous.

 

(a) Legend. Each certificate or other instrument representing Stock owned by any
of the Stockholders shall state therein:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF
A PURCHASE OPTION AGREEMENT DATED AS OF JULY 5, 2005 BY AND AMONG THE
CORPORATION AND THE STOCKHOLDERS, THE PURCHASER AND OTHERS NAMED THEREIN, A COPY
OF WHICH IS ON FILE AT THE OFFICES OF THE CORPORATION.

 

(b) Notices. All notices or other communications required or permitted to be
delivered hereunder shall be in writing signed by the party giving the notice to
the Company at 500 Clark Road, Tewksbury, MA 01876, Attention: President; to the
Purchaser at 124 Acton Street, Maynard, MA 01754, Attention: Chief Financial
Officer; and to the Stockholders at their respective addresses set forth on the
signature page to this Agreement. A party may at any time change the address to
which notice to him shall be mailed by giving notice of such change to the
Company and to the other parties, and such notice shall be deemed given when
received by the other parties hereto.

 

(c) Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the matters contemplated herein. This Agreement
supersedes any and all prior understandings as to the subject matter of this
Agreement.

 

(d) Amendments, Waivers and Consents. Any provision in this Agreement to the
contrary notwithstanding, changes in or additions to this Agreement may be made,
and compliance with any covenant or provision herein set forth may be omitted or
waived, if the Company shall obtain consent thereto in writing from (i) the
Purchaser and (ii) Persons holding or having the right to acquire an aggregate
of at least two-thirds (2/3) of the aggregate of the Stock held by the
Stockholders, and thereafter send copies of such consent in writing to any
Stockholders who did not execute the same. Upon the issuance by the Company of
any additional Stock (other than to the Purchaser), the recipient of such Stock,
unless a party hereto, shall become a party to this Agreement as a Stockholder
by signing a counterpart or instrument of adherence in a form reasonably
acceptable to the Purchaser.

 

(e) Binding Effect; Assignment; Specific Performance. This Agreement shall be
binding upon and inure to the benefit of the personal representatives and
successors of the respective parties hereto, and shall not be assignable (except
as expressly provided herein), except that the rights and interests of the
Purchaser shall be assignable, without the consent of the Company or any other
parties, to any of its affiliates. Notwithstanding the foregoing, neither the
Purchaser nor any affiliate may transfer or assign this Agreement or the rights
and interests of the Purchaser hereunder to any party that is a Competitor (as
defined below). For purposes hereof, the term Competitor shall mean any person
or entity that competes directly or indirectly with the Company and any person
or entity that controls, is controlled by, or is under common

 

- 6 -



--------------------------------------------------------------------------------

control with, any person or entity that competes directly or indirectly with the
Company, in each case, as determined in good faith by the Board of Directors of
the Company. For purposes hereof, a Change in Control (as hereinafter defined)
of the Purchaser (or any assignee thereof) shall be deemed to be an assignment.
“Change in Control” shall mean a transaction or series of transactions after
which the individuals and entities who were beneficial owners of the voting
securities of the Purchaser or such assignee immediately prior to such
transaction fail to beneficially own, directly or indirectly, at least fifty
percent (50%) of the outstanding voting securities of the Purchaser or such
assignee. The parties hereto acknowledge that damages would be an inadequate
remedy for any breach of the provisions of this Agreement and agree that the
obligations of the parties hereunder and thereunder shall be specifically
enforceable.

 

(f) General. The headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement. In this Agreement the singular includes the plural, the plural the
singular, the masculine gender includes the neuter, masculine and feminine
genders.

 

(g) Severability. If any provision of this Agreement shall be found by any court
of competent jurisdiction to be invalid or unenforceable, the parties hereby
waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

 

(h) Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one and the same instrument.

 

(i) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts.

 

(j) Invalid Transfers. Any sale, assignment or other transfer of Stock contrary
to the provisions of this Agreement shall be null and void, and the transferee
shall not be recognized by the Company as the holder or owner of the Stock sold,
assigned, or transferred for any purposes (including, without limitation, voting
or dividend rights), unless and until the Stockholder has satisfied the
requirements of this Agreement with respect to such sale, assignment, or other
transfer. The Stockholder shall provide the Company with written evidence that
the requirements of this Agreement have been met or waived prior to consummating
any sale, assignment or other transfer of shares of Stock, and no shares of
Stock shall be transferred on the books of the Company until such written
evidence has been received by the Company.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

CASA SYSTEMS, INC. By:    

Title:

    SEACHANGE INTERNATIONAL, INC. By:    

Title:

   

 

- 8 -



--------------------------------------------------------------------------------

STOCKHOLDERS:   Name:    

Address:

         

Number of Shares of Common Stock:    

Number of Options:

   

 

- 9 -